Exhibit 10.77

PURCHASE AND SALE CONTRACT

BETWEEN

CCIP/3 WILLIAMSBURG MANOR, LLC,
a Delaware limited liability company

AS SELLER

AND

THE EMBASSY GROUP LLC,
a New York limited liability company

AS PURCHASER

 

 

 

 

 

WILLIAMSBURG MANOR APARTMENTS
1248 DONALDSON DRIVE
CARY, NORTH CAROLINA 27511


TABLE OF CONTENTS

 

Page

 

 

ARTICLE I

DEFINED TERMS

1

 

ARTICLE II

PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT

12

 

2.1

Purchase and Sale

12

 

2.2

Purchase Price and Deposit

12

 

2.3

Escrow Provisions Regarding Deposit

13

 

ARTICLE III

FEASIBILITY PERIOD

15

 

3.1

Feasibility Period

15

 

3.2

Expiration of Feasibility Period

16

 

3.3

Conduct of Investigation

17

 

3.4

Purchaser Indemnification

18

 

3.5

Property Materials

19

 

3.6

Property Contracts

21

 

3.7

Purchaser’s Financing Contingency

23

 

ARTICLE IV

TITLE

24

 

4.1

Title Documents

24

 

4.2

Survey

25

 

4.3

Objection and Response Process

25

 

4.4

Permitted Exceptions

26

 

4.5

Existing Deed of Trust

27

 

4.6

Subsequently Disclosed Exceptions

27

 

4.7

Purchaser Financing

28

 

ARTICLE V

CLOSING

29

 

5.1

Closing Date

29

 

5.2

Seller Closing Deliveries

30

 

5.3

Purchaser Closing Deliveries

31

 

5.4

Closing Prorations and Adjustments

33

 

5.5

Post Closing Adjustments

39

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF SELLER AND

 

 

 

PURCHASER

40

 

6.1

Seller’s Representations

40

 

6.2

AS-IS

42

 

6.3

Survival of Seller’s Representations

43

 

6.4

Definition of Seller’s Knowledge

44

 

6.5

Representations and Warranties of Purchaser

44

 

ARTICLE VII

OPERATION OF THE PROPERTY

46

 

7.1

Leases and Property Contracts

46

 

7.2

General Operation of Property

47

 

7.3

Liens

48

 

ARTICLE VIII

CONDITIONS PRECEDENT TO CLOSING

48

 

8.1

Purchaser’s Conditions to Closing

48

 

8.2

Seller’s Conditions to Closing

49

 

ARTICLE IX

BROKERAGE

51

 

9.1

Indemnity

51

 

9.2

Broker Commission

52

 

9.3

Broker Signature Page

52

 

ARTICLE X

DEFAULTS AND REMEDIES

52

 

10.1

Purchaser Default

52

 

10.2

Seller Default

53

 

ARTICLE XI

RISK OF LOSS OR CASUALTY

55

 

11.1

Major Damage

55

 

11.2

Minor Damage

55

 

11.3

Closing

55

 

11.4

Repairs

56

 

ARTICLE XII

EMINENT DOMAIN

57

 

12.1

Eminent Domain

57

 

ARTICLE XIII

MISCELLANEOUS

57

 

13.1

Binding Effect of Contract

57

 

13.2

Exhibits and Schedules

58

 

13.3

Assignability

58

 

13.4

Binding Effect

58

 

13.5

Captions

58

 

13.6

Number and Gender of Words

58

 

13.7

Notices

58

 

13.8

Governing Law and Venue

62

 

13.9

Entire Agreement

62

 

13.10

Amendments

62

 

13.11

Severability

63

 

13.12

Multiple Counterparts/Facsimile Signatures

63

 

13.13

Construction

63

 

13.14

Confidentiality

63

 

13.15

Time of the Essence

64

 

13.16

Waiver

64

 

13.17

Attorneys’ Fees

64

 

13.18

Time Periods

65

 

13.19

Intentionally Omitted

65

 

13.20

No Personal Liability of Officers, Trustees or Directors of

 

 

 

Seller’s Partners

65

 

13.21

No Exclusive Negotiations

65

 

13.22

ADA Disclosure

65

 

13.23

No Recording

66

 

13.24

Relationship of Parties

66

 

13.25

Dispute Resolution

66

 

13.26

AIMCO Marks

67

 

13.27

Non-Solicitation of Employees

68

 

13.28

Survival

68

 

13.29

Multiple Purchasers

68

ARTICLE XIV

LEAD-BASED PAINT DISCLOSURE

68

 

14.1

Disclosure

68

 

14.2

Consent Agreement

69

 

 

 


EXHIBITS AND SCHEDULES

 

 

EXHIBITS

 

Exhibit A

Description of Land

Exhibit B

Form of Special Warranty Deed

Exhibit C

Form of Bill of Sale

Exhibit D

Form of General Assignment

Exhibit E

Form of Assignment of Leases and Security Deposits

Exhibit F

Form of Vendor Termination Notice

Exhibit G

Form of Tenant Notice Letters

Exhibit H

Lead Paint Disclosure

 

 

SCHEDULES

 

Schedule 1

List of Excluded Permits

Schedule 2

Excluded Fixtures and Tangible Personal Property

Schedule 3

List of Materials

 

 


PURCHASE AND SALE CONTRACT

THIS PURCHASE AND SALE CONTRACT (this “Contract”) is entered into as of the 14
th day of July, 2009 (the “Effective Date”), by and between CCIP/3 WILLIAMSBURG
MANOR, LLC, a Delaware limited liability company, having an address at c/o
AIMCO, 4582 South Ulster Street Parkway, Suite 1100, Denver, Colorado 80237 (“
Seller”), and THE EMBASSY GROUP LLC, a New York limited liability company,
having an address at 3 College Road, Suite 203, Airmont, New York 10952 (“
Purchaser”).

NOW, THEREFORE, in consideration of mutual covenants set forth herein, Seller
and Purchaser hereby agree as follows:

RECITALS

A.        Seller owns the real estate located in Wake County, North Carolina, as
more particularly described in Exhibit A attached hereto and made a part hereof,
and the improvements thereon, commonly known as The Williamsburg Manor
Apartments. 

B.         Purchaser desires to purchase, and Seller desires to sell, such land,
improvements and certain associated property, on the terms and conditions set
forth below.


ARTICLE I
DEFINED TERMS

1.1       Unless otherwise defined herein, any term with its initial letter
capitalized in this Contract shall have the meaning set forth in this ARTICLE I.


1.1.1        “ ADA” SHALL HAVE THE MEANING SET FORTH IN SECTION 13.22.


1.1.2        “ ADDITIONAL DEPOSIT” SHALL HAVE THE MEANING SET FORTH IN
SECTION 2.2.2.


1.1.3        “ ADJOURNMENT DEPOSIT” SHALL HAVE THE MEANING SET FORTH IN SECTION
5.1.


1.1.4        “ AIMCO” MEANS THE APARTMENT INVESTMENT AND MANAGEMENT COMPANY.


1.1.5        “ AIMCO MARKS” MEANS ALL WORDS, PHRASES, SLOGANS, MATERIALS,
SOFTWARE, PROPRIETARY SYSTEMS, TRADE SECRETS, PROPRIETARY INFORMATION AND LISTS,
AND OTHER INTELLECTUAL PROPERTY OWNED OR USED BY SELLER, THE PROPERTY MANAGER,
OR AIMCO IN THE MARKETING, OPERATION OR USE OF THE PROPERTY (OR IN THE
MARKETING, OPERATION OR USE OF ANY OTHER PROPERTIES MANAGED BY THE PROPERTY
MANAGER OR OWNED BY AIMCO OR AN AFFILIATE OF EITHER PROPERTY MANAGER OR AIMCO).


1.1.6        “ BROKER” SHALL HAVE THE MEANING SET FORTH IN SECTION 9.1.


1.1.7        “ BUSINESS DAY” MEANS ANY DAY OTHER THAN A SATURDAY OR SUNDAY OR
FEDERAL HOLIDAY OR LEGAL HOLIDAY IN THE STATES OF COLORADO, NEW YORK OR NORTH
CAROLINA.


1.1.8        “ CLOSING” MEANS THE CONSUMMATION OF THE PURCHASE AND SALE AND
RELATED TRANSACTIONS CONTEMPLATED BY THIS CONTRACT IN ACCORDANCE WITH THE TERMS
AND CONDITIONS OF THIS CONTRACT.


1.1.9        “ CLOSING DATE” MEANS THE DATE ON WHICH THE CLOSING OF THE
CONVEYANCE OF THE PROPERTY IS REQUIRED TO BE HELD PURSUANT TO SECTION 5.1.


1.1.10    “ CODE” SHALL HAVE THE MEANING SET FORTH IN SECTION 2.3.6.


1.1.11    “ CONSENT AGREEMENT” SHALL HAVE THE MEANING SET FORTH IN SECTION 14.2.


1.1.12    “ CONSULTANTS” SHALL HAVE THE MEANING SET FORTH IN SECTION 3.1.


1.1.13    “ DAMAGE NOTICE” SHALL HAVE THE MEANING SET FORTH IN SECTION 11.1.


1.1.14    “ DEED” SHALL HAVE THE MEANING SET FORTH IN SECTION 5.2.1.


1.1.15    “ DEED OF TRUST” SHALL HAVE THE MEANING SET FORTH IN ­SECTION 4.5.


1.1.16    “ DEPOSIT” MEANS, TO THE EXTENT ACTUALLY DEPOSITED BY PURCHASER WITH
ESCROW AGENT, THE INITIAL DEPOSIT AND THE ADDITIONAL DEPOSIT.


1.1.17    “ ESCROW AGENT” SHALL HAVE THE MEANING SET FORTH IN SECTION 2.2.1.


1.1.18    “ EXCLUDED PERMITS” MEANS THOSE PERMITS WHICH, UNDER APPLICABLE LAW,
ARE NONTRANSFERABLE AND SUCH OTHER PERMITS, IF ANY, AS MAY BE DESIGNATED AS
EXCLUDED PERMITS ON SCHEDULE 1.


1.1.19    “ EXISTING SURVEY” SHALL HAVE THE MEANING SET FORTH IN SECTION 4.2.


1.1.20    “ FEASIBILITY PERIOD” SHALL HAVE THE MEANING SET FORTH IN SECTION 3.1.


1.1.21    “ FHA” SHALL HAVE THE MEANING SET FORTH IN SECTION 13.22.


1.1.22    “ FINAL RESPONSE DEADLINE” SHALL HAVE THE MEANING SET FORTH IN
SECTION 4.3.


1.1.23    “FINANCING CONTINGENCY PERIOD ” SHALL HAVE THE MEANING SET FORTH IN
SECTION 3.7.


1.1.24    “ FIXTURES AND TANGIBLE PERSONAL PROPERTY” MEANS ALL FIXTURES,
FURNITURE, FURNISHINGS, FITTINGS, EQUIPMENT, MACHINERY, APPARATUS, APPLIANCES
AND OTHER ARTICLES OF TANGIBLE PERSONAL PROPERTY LOCATED ON THE LAND OR IN THE
IMPROVEMENTS AS OF THE EFFECTIVE DATE AND USED OR USABLE IN CONNECTION WITH THE
OCCUPATION OR OPERATION OF ALL OR ANY PART OF THE PROPERTY, BUT ONLY TO THE
EXTENT TRANSFERABLE.  THE TERM “FIXTURES AND TANGIBLE PERSONAL PROPERTY” DOES
NOT INCLUDE (A) EQUIPMENT LEASED BY SELLER AND THE INTEREST OF SELLER IN ANY
EQUIPMENT PROVIDED TO THE PROPERTY FOR USE, BUT NOT OWNED OR LEASED BY SELLER,
OR (B) PROPERTY OWNED OR LEASED BY ANY TENANT OR GUEST, EMPLOYEE OR OTHER PERSON
FURNISHING GOODS OR SERVICES TO THE PROPERTY, OR (C) PROPERTY AND EQUIPMENT
OWNED BY SELLER, WHICH IN THE ORDINARY COURSE OF BUSINESS OF THE PROPERTY IS NOT
USED EXCLUSIVELY FOR THE BUSINESS, OPERATION OR MANAGEMENT OF THE PROPERTY, OR
(D) THE PROPERTY AND EQUIPMENT, IF ANY, EXPRESSLY IDENTIFIED IN SCHEDULE 2.


1.1.25    “ GENERAL ASSIGNMENT” SHALL HAVE THE MEANING SET FORTH IN
SECTION 5.2.3.


1.1.26    “ GOOD FUNDS” SHALL HAVE THE MEANING SET FORTH IN SECTION 2.2.1.


1.1.27    “ IMPROVEMENTS” MEANS ALL BUILDINGS AND IMPROVEMENTS LOCATED ON THE
LAND TAKEN “AS IS.”


1.1.28    “ INFORMATION STATEMENT” SHALL HAVE THE MEANING SET FORTH IN SECTION
8.2.4.


1.1.29    “ INITIAL DEPOSIT” SHALL HAVE THE MEANING SET FORTH IN SECTION 2.2.1.


1.1.30    “ LAND” MEANS ALL OF THOSE CERTAIN TRACTS OF LAND LOCATED IN THE STATE
OF NORTH CAROLINA DESCRIBED ON EXHIBIT A, AND ALL RIGHTS, PRIVILEGES AND
APPURTENANCES PERTAINING THERETO.


1.1.31    “ LEASE(S)” MEANS THE INTEREST OF SELLER IN AND TO ALL LEASES,
SUBLEASES AND OTHER OCCUPANCY CONTRACTS, WHETHER OR NOT OF RECORD, WHICH PROVIDE
FOR THE USE OR OCCUPANCY OF SPACE OR FACILITIES ON OR RELATING TO THE PROPERTY
AND WHICH ARE IN FORCE AS OF THE CLOSING DATE FOR THE APPLICABLE PROPERTY.


1.1.32    “ LEASES ASSIGNMENT” SHALL HAVE THE MEANING SET FORTH IN
SECTION 5.2.4.


1.1.33    “ LENDER” MEANS NEW YORK LIFE INSURANCE COMPANY.


1.1.34    “ LOAN” MEANS THE INDEBTEDNESS OWING TO LENDER EVIDENCED BY THE NOTE.


1.1.35    “ LOAN PAYOFF” SHALL HAVE THE MEANING SET FORTH IN SECTION 5.4.7.


1.1.36    “ LOSSES” SHALL HAVE THE MEANING SET FORTH IN SECTION 3.4.1.


1.1.37    “ MATERIALS” SHALL HAVE THE MEANING SET FORTH IN SECTION 3.5.


1.1.38    “ MISCELLANEOUS PROPERTY ASSETS” MEANS ALL CONTRACT RIGHTS, LEASES,
CONCESSIONS, WARRANTIES, PLANS, DRAWINGS AND OTHER ITEMS OF INTANGIBLE PERSONAL
PROPERTY RELATING TO THE OWNERSHIP OR OPERATION OF THE PROPERTY AND OWNED BY
SELLER, EXCLUDING, HOWEVER, (A) RECEIVABLES, (B) PROPERTY CONTRACTS, (C) LEASES,
(D) PERMITS, (E) CASH OR OTHER FUNDS, WHETHER IN PETTY CASH OR HOUSE “BANKS,” OR
ON DEPOSIT IN BANK ACCOUNTS OR IN TRANSIT FOR DEPOSIT, (F) REFUNDS, REBATES OR
OTHER CLAIMS, OR ANY INTEREST THEREON, FOR PERIODS OR EVENTS OCCURRING PRIOR TO
THE CLOSING DATE, (G) UTILITY AND SIMILAR DEPOSITS, (H) INSURANCE OR OTHER
PREPAID ITEMS, (I) SELLER’S PROPRIETARY BOOKS AND RECORDS, OR (J) ANY RIGHT,
TITLE OR INTEREST IN OR TO THE AIMCO MARKS.  THE TERM “MISCELLANEOUS PROPERTY
ASSETS” ALSO SHALL INCLUDE ALL OF SELLER’S RIGHTS, IF ANY, IN AND TO THE NAME
“THE WILLIAMSBURG MANOR APARTMENTS” AS IT RELATES SOLELY TO USE IN CONNECTION
WITH THE PROPERTY (AND NOT WITH RESPECT TO ANY OTHER PROPERTY OWNED OR MANAGED
BY SELLER, PROPERTY MANAGER, AIMCO, OR THEIR RESPECTIVE AFFILIATES).


1.1.39    “ MORTGAGE LOAN APPLICATION” SHALL HAVE THE MEANING SET FORTH IN
SECTION 3.7.


1.1.40    “ NEW EXCEPTION” SHALL HAVE THE MEANING SET FORTH IN SECTION 4.6.


1.1.41    “ NEW EXCEPTION REVIEW PERIOD” SHALL HAVE THE MEANING SET FORTH IN
SECTION 4.6.


1.1.42    “ NOTE” MEANS THAT CERTAIN PROMISSORY NOTE EXECUTED BY SELLER AND
PAYABLE TO THE ORDER OF LENDER RELATING TO THE LOAN.


1.1.43    “ OBJECTION DEADLINE” SHALL HAVE THE MEANING SET FORTH IN SECTION 4.3.


1.1.44    “ OBJECTION NOTICE” SHALL HAVE THE MEANING SET FORTH IN SECTION 4.3.


1.1.45    “ OBJECTIONS” SHALL HAVE THE MEANING SET FORTH IN SECTION 4.3.


1.1.46    “ PERMITS” MEANS ALL LICENSES AND PERMITS GRANTED BY ANY GOVERNMENTAL
AUTHORITY HAVING JURISDICTION OVER THE PROPERTY OWNED BY SELLER AND REQUIRED IN
ORDER TO OWN AND OPERATE THE PROPERTY.


1.1.47    “ PERMITTED EXCEPTIONS” SHALL HAVE THE MEANING SET FORTH IN
SECTION 4.4.


1.1.48    “ PROHIBITED PERSON” MEANS ANY OF THE FOLLOWING:  (A) A PERSON OR
ENTITY THAT IS LISTED IN THE ANNEX TO, OR IS OTHERWISE SUBJECT TO THE PROVISIONS
OF, EXECUTIVE ORDER NO. 13224 ON TERRORIST FINANCING (EFFECTIVE SEPTEMBER 24,
2001) (THE “ EXECUTIVE ORDER”); (B) A PERSON OR ENTITY OWNED OR CONTROLLED BY,
OR ACTING FOR OR ON BEHALF OF ANY PERSON OR ENTITY THAT IS LISTED IN THE ANNEX
TO, OR IS OTHERWISE SUBJECT TO THE PROVISIONS OF, THE EXECUTIVE ORDER; (C) A
PERSON OR ENTITY THAT IS NAMED AS A “SPECIALLY DESIGNATED NATIONAL” OR “BLOCKED
PERSON” ON THE MOST CURRENT LIST PUBLISHED BY THE U.S. TREASURY DEPARTMENT’S
OFFICE OF FOREIGN ASSETS CONTROL (“ OFAC”) AT ITS OFFICIAL WEBSITE,
HTTP://WWW.TREAS.GOV/OFFICES/ENFORCEMENT/OFAC; (D) A PERSON OR ENTITY THAT IS
OTHERWISE THE TARGET OF ANY ECONOMIC SANCTIONS PROGRAM CURRENTLY ADMINISTERED BY
OFAC; OR (E) A PERSON OR ENTITY THAT IS AFFILIATED WITH ANY PERSON OR ENTITY
IDENTIFIED IN CLAUSE (A), (B), (C) AND/OR (D) ABOVE.


1.1.49    “ PROPERTY” MEANS (A) THE LAND AND IMPROVEMENTS AND ALL RIGHTS OF
SELLER, IF ANY, IN AND TO ALL OF THE EASEMENTS, RIGHTS, PRIVILEGES, AND
APPURTENANCES BELONGING OR IN ANY WAY APPERTAINING TO THE LAND AND IMPROVEMENTS,
(B) THE RIGHT, IF ANY AND ONLY TO THE EXTENT TRANSFERABLE, OF SELLER IN THE
PROPERTY CONTRACTS, LEASES, PERMITS (OTHER THAN EXCLUDED PERMITS), AND THE
FIXTURES AND TANGIBLE PERSONAL PROPERTY, AND (C) THE MISCELLANEOUS PROPERTY
ASSETS OWNED BY SELLER WHICH ARE LOCATED ON THE PROPERTY AND USED IN ITS
OPERATION.


1.1.50    “ PROPERTY CONTRACTS” MEANS ALL CONTRACTS, AGREEMENTS, EQUIPMENT
LEASES, PURCHASE ORDERS, MAINTENANCE OR SERVICE CONTRACTS AND SIMILAR CONTRACTS,
EXCLUDING LEASES, WHICH RELATE TO THE OWNERSHIP, MAINTENANCE, CONSTRUCTION OR
REPAIR AND/OR OPERATION OF THE PROPERTY, BUT ONLY TO THE EXTENT ASSIGNABLE BY
THEIR TERMS OR APPLICABLE LAW (INCLUDING ANY CONTRACTS THAT ARE ASSIGNABLE WITH
THE CONSENT OF THE APPLICABLE VENDOR), AND NOT INCLUDING (A) ANY NATIONAL
CONTRACTS ENTERED INTO BY SELLER, PROPERTY MANAGER, OR AIMCO WITH RESPECT TO THE
PROPERTY (I) WHICH TERMINATE AUTOMATICALLY UPON TRANSFER OF THE PROPERTY BY
SELLER, OR (II) WHICH SELLER, IN SELLER’S SOLE DISCRETION, ELECTS TO TERMINATE
WITH RESPECT TO THE PROPERTY EFFECTIVE AS OF THE CLOSING DATE, OR (B) ANY
PROPERTY MANAGEMENT CONTRACT FOR THE PROPERTY.  PROPERTY CONTRACTS SHALL NOT
INCLUDE FORWARD OR SIMILAR LONG-TERM CONTRACTS TO PURCHASE ELECTRICITY, NATURAL
GAS, OR OTHER UTILITIES.


1.1.51    “ PROPERTY CONTRACTS LIST” SHALL HAVE THE MEANING SET FORTH IN SECTION
3.5.4.


1.1.52    “ PROPERTY CONTRACTS NOTICE” SHALL HAVE THE MEANING SET FORTH IN
SECTION 3.6.


1.1.53    “ PROPERTY MANAGER” MEANS THE CURRENT PROPERTY MANAGER OF THE
PROPERTY.


1.1.54    “ PRORATION SCHEDULE” SHALL HAVE THE MEANING SET FORTH IN
SECTION 5.4.1.


1.1.55    “ PURCHASE PRICE” MEANS THE CONSIDERATION TO BE PAID BY PURCHASER TO
SELLER FOR THE PURCHASE OF THE PROPERTY PURSUANT TO SECTION 2.2.


1.1.56    “ PURCHASER’S LENDER” SHALL HAVE THE MEANING SET FORTH IN SECTION 3.7.


1.1.57    “ PURCHASER’S LOAN” SHALL HAVE THE MEANING SET FORTH IN SECTION 3.7.


1.1.58    “ RECORDS DISPOSAL NOTICE” SHALL HAVE THE MEANING SET FORTH IN
SECTION 5.4.11.


1.1.59    “ RECORDS HOLD PERIOD” SHALL HAVE THE MEANING SET FORTH IN
SECTION 5.4.11.


1.1.60    “ REGIONAL PROPERTY MANAGER” SHALL HAVE THE MEANING SET FORTH IN
SECTION 6.4.


1.1.61    “ RENT-READY CONDITION” SHALL HAVE THE MEANING SET FORTH IN SECTION
7.2.


1.1.62    “ REPAIRS” SHALL HAVE THE MEANING SET FORTH IN SECTION 11.1.


1.1.63    “ REPORT” SHALL HAVE THE MEANING SET FORTH IN SECTION 14.2.


1.1.64    “ REQUIRED ASSIGNMENT CONSENT” SHALL HAVE THE MEANING SET FORTH IN
SECTION 3.6.


1.1.65    “ RESPONSE DEADLINE” SHALL HAVE THE MEANING SET FORTH IN SECTION 4.3.


1.1.66    “ RESPONSE NOTICE” SHALL HAVE THE MEANING SET FORTH IN SECTION 4.3.


1.1.67    “ SEC” SHALL HAVE THE MEANING SET FORTH IN SECTION 8.2.4.


1.1.68    “ SELLER’S INDEMNIFIED PARTIES” SHALL HAVE THE MEANING SET FORTH IN
SECTION 3.4.1.


1.1.69    “ SELLER’S PROPERTY-RELATED FILES AND RECORDS” SHALL HAVE THE MEANING
SET FORTH IN SECTION 5.4.11.


1.1.70    “ SELLER’S REPRESENTATIONS” SHALL HAVE THE MEANING SET FORTH IN
SECTION 6.1.


1.1.71    “ SURVEY” SHALL HAVE THE MEANING ASCRIBED THERETO IN SECTION 4.2.


1.1.72    “ SURVIVAL PERIOD” SHALL HAVE THE MEANING SET FORTH IN SECTION 6.3.


1.1.73    “ SURVIVAL PROVISIONS” SHALL HAVE THE MEANING SET FORTH IN
SECTION 13.28.


1.1.74    “ TENANT” MEANS ANY PERSON OR ENTITY ENTITLED TO OCCUPY ANY PORTION OF
THE PROPERTY UNDER A LEASE.


1.1.75    “ TENANT DEPOSITS” MEANS ALL SECURITY DEPOSITS, PREPAID RENTALS,
CLEANING FEES AND OTHER REFUNDABLE DEPOSITS AND FEES COLLECTED FROM TENANTS,
PLUS ANY INTEREST ACCRUED THEREON, PAID BY TENANTS TO SELLER PURSUANT TO THE
LEASES.  TENANT DEPOSITS SHALL NOT INCLUDE ANY NON-REFUNDABLE DEPOSITS OR FEES
PAID BY TENANTS TO SELLER, EITHER PURSUANT TO THE LEASES OR OTHERWISE.


1.1.76    “ TENANT NOTIFICATION” SHALL HAVE THE MEANING SET FORTH IN SECTION
5.2.6.


1.1.77    “ TENANT SECURITY DEPOSIT BALANCE” SHALL HAVE THE MEANING SET FORTH IN
SECTION 5.4.6.2.


1.1.78    “ TENANT UNIT” MEANS EACH APARTMENT IN THE PROPERTY WHICH IS LEASED BY
SELLER TO TENANTS IN THE ORDINARY COURSE OF SELLER’S BUSINESS.


1.1.79    “TERMINATED CONTRACTS” SHALL HAVE THE MEANING SET FORTH IN
SECTION 3.6.


1.1.80    “ TESTING” SHALL HAVE THE MEANING SET FORTH IN SECTION 14.2.


1.1.81    “THIRD-PARTY REPORTS” MEANS ANY REPORTS, STUDIES OR OTHER INFORMATION
PREPARED OR COMPILED FOR PURCHASER BY ANY CONSULTANT OR OTHER THIRD-PARTY IN
CONNECTION WITH PURCHASER’S INVESTIGATION OF THE PROPERTY.


1.1.82    “TITLE COMMITMENT” SHALL HAVE THE MEANING ASCRIBED THERETO IN
SECTION 4.1.


1.1.83    “TITLE DOCUMENTS” SHALL HAVE THE MEANING SET FORTH IN SECTION 4.1.


1.1.84    “TITLE INSURER” SHALL HAVE THE MEANING SET FORTH IN SECTION 2.2.1.


1.1.85    “TITLE POLICY” SHALL HAVE THE MEANING SET FORTH IN SECTION 4.1.


1.1.86    “UNCOLLECTED RENTS” SHALL HAVE THE MEANING SET FORTH IN
SECTION 5.4.6.1.


1.1.87    “ VENDOR TERMINATIONS” SHALL HAVE THE MEANING SET FORTH IN
SECTION 5.2.5.


1.1.88    “ WORK” SHALL HAVE THE MEANING SET FORTH IN SCHEDULE 4.


ARTICLE II
PURCHASE AND SALE, PURCHASE PRICE & DEPOSIT


2.1       PURCHASE AND SALE.

  Seller agrees to sell and convey the Property to Purchaser and Purchaser
agrees to purchase the Property from Seller, all in accordance with the terms
and conditions set forth in this Contract.


2.2       PURCHASE PRICE AND DEPOSIT.

  The total purchase price (“ Purchase Price”) for the Property shall be an
amount equal to $10,350,000, which amount shall be paid by Purchaser, as
follows:


2.2.1    WITHIN TWO (2) BUSINESS DAYS AFTER THE EFFECTIVE DATE, PURCHASER SHALL
DELIVER TO FIRST AMERICAN TITLE INSURANCE COMPANY OF NEW YORK, C/O LINDA J.
ISAACSON, 633 THIRD AVENUE, NEW YORK, NEW YORK 10017 (“ ESCROW AGENT” OR “TITLE
INSURER”) AN INITIAL DEPOSIT (THE “ INITIAL DEPOSIT”) OF $125,000 BY WIRE
TRANSFER OF IMMEDIATELY AVAILABLE FUNDS (“ GOOD FUNDS”).  THE INITIAL DEPOSIT
SHALL BE HELD AND DISBURSED IN ACCORDANCE WITH THE ESCROW PROVISIONS SET FORTH
IN SECTION 2.3.


2.2.2    WITHIN ONE BUSINESS DAY AFTER THE DAY THAT THE FEASIBILITY PERIOD
EXPIRES, PURCHASER SHALL DELIVER TO ESCROW AGENT AN ADDITIONAL DEPOSIT (THE “
ADDITIONAL DEPOSIT”) OF $125,000 BY WIRE TRANSFER OF GOOD FUNDS.  THE ADDITIONAL
DEPOSIT SHALL BE HELD AND DISBURSED IN ACCORDANCE WITH THE ESCROW PROVISIONS SET
FORTH IN SECTION 2.3.


2.2.3    [INTENTIONALLY LEFT BLANK].


2.2.4    THE BALANCE OF THE PURCHASE PRICE FOR THE PROPERTY SHALL BE PAID TO AND
RECEIVED BY ESCROW AGENT BY WIRE TRANSFER OF GOOD FUNDS NO LATER THAN 3:00 P.M.
(IN THE TIME ZONE IN WHICH ESCROW AGENT IS LOCATED) ON THE CLOSING DATE (OR SUCH
EARLIER TIME AS REQUIRED BY SELLER’S LENDER).


2.3       ESCROW PROVISIONS REGARDING DEPOSIT.


2.3.1    ESCROW AGENT SHALL HOLD THE DEPOSIT AND MAKE DELIVERY OF THE DEPOSIT TO
THE PARTY ENTITLED THERETO UNDER THE TERMS OF THIS CONTRACT.  ESCROW AGENT SHALL
INVEST THE DEPOSIT IN SUCH SHORT-TERM, HIGH-GRADE SECURITIES, INTEREST-BEARING
BANK ACCOUNTS, MONEY MARKET FUNDS OR ACCOUNTS, BANK CERTIFICATES OF DEPOSIT OR
BANK REPURCHASE CONTRACTS AS ESCROW AGENT, IN ITS DISCRETION, DEEMS SUITABLE,
AND ALL INTEREST AND INCOME THEREON SHALL BECOME PART OF THE DEPOSIT AND SHALL
BE REMITTED TO THE PARTY ENTITLED TO THE DEPOSIT PURSUANT TO THIS CONTRACT.


2.3.2    ESCROW AGENT SHALL HOLD THE DEPOSIT UNTIL THE EARLIER OCCURRENCE OF (I)
THE CLOSING DATE, AT WHICH TIME THE DEPOSIT SHALL BE APPLIED AGAINST THE
PURCHASE PRICE, OR (II) THE DATE ON WHICH ESCROW AGENT SHALL BE AUTHORIZED TO
DISBURSE THE DEPOSIT AS SET FORTH IN SECTION 2.3.3.  THE TAX IDENTIFICATION
NUMBERS OF THE PARTIES SHALL BE FURNISHED TO ESCROW AGENT UPON REQUEST.


2.3.3    IF THE DEPOSIT HAS NOT BEEN RELEASED EARLIER IN ACCORDANCE WITH
SECTION 2.3.2, AND EITHER PARTY MAKES A WRITTEN DEMAND UPON ESCROW AGENT FOR
PAYMENT OF THE DEPOSIT, ESCROW AGENT SHALL GIVE WRITTEN NOTICE TO THE OTHER
PARTY OF SUCH DEMAND.  IF ESCROW AGENT DOES NOT RECEIVE A WRITTEN OBJECTION FROM
THE OTHER PARTY TO THE PROPOSED PAYMENT WITHIN FIVE (5) BUSINESS DAYS AFTER THE
GIVING OF SUCH NOTICE, ESCROW AGENT IS HEREBY AUTHORIZED TO MAKE SUCH PAYMENT
(SUBJECT TO PURCHASER’S OBLIGATION UNDER SECTION 3.5.2 TO RETURN OR CERTIFY THE
DESTRUCTION OF ALL THIRD-PARTY REPORTS AND INFORMATION AND MATERIALS PROVIDED TO
PURCHASER AS A PRE-CONDITION TO THE RETURN OF THE DEPOSIT, OR THE APPLICABLE
PORTION THEREOF, TO PURCHASER).  IF ESCROW AGENT DOES RECEIVE SUCH WRITTEN
OBJECTION WITHIN SUCH 5-BUSINESS DAY PERIOD, ESCROW AGENT SHALL CONTINUE TO HOLD
SUCH AMOUNT UNTIL OTHERWISE DIRECTED BY WRITTEN INSTRUCTIONS FROM THE PARTIES TO
THIS CONTRACT OR A FINAL JUDGMENT OR ARBITRATOR’S DECISION.  HOWEVER, ESCROW
AGENT SHALL HAVE THE RIGHT AT ANY TIME TO DEPOSIT THE DEPOSIT AND INTEREST
THEREON, IF ANY, WITH A COURT OF COMPETENT JURISDICTION IN THE STATE IN WHICH
THE PROPERTY IS LOCATED.  ESCROW AGENT SHALL GIVE WRITTEN NOTICE OF SUCH DEPOSIT
TO SELLER AND PURCHASER.  UPON SUCH DEPOSIT, ESCROW AGENT SHALL BE RELIEVED AND
DISCHARGED OF ALL FURTHER OBLIGATIONS AND RESPONSIBILITIES HEREUNDER.  ANY
RETURN OF THE DEPOSIT TO PURCHASER PROVIDED FOR IN THIS CONTRACT SHALL BE
SUBJECT TO PURCHASER’S OBLIGATIONS SET FORTH IN SECTION 3.5.2.


2.3.4    THE PARTIES ACKNOWLEDGE THAT ESCROW AGENT IS ACTING SOLELY AS A
STAKEHOLDER AT THEIR REQUEST AND FOR THEIR CONVENIENCE, AND THAT ESCROW AGENT
SHALL NOT BE DEEMED TO BE THE AGENT OF EITHER OF THE PARTIES FOR ANY ACT OR
OMISSION ON ITS PART UNLESS TAKEN OR SUFFERED IN BAD FAITH IN WILLFUL DISREGARD
OF THIS CONTRACT OR INVOLVING GROSS NEGLIGENCE.  SELLER AND PURCHASER JOINTLY
AND SEVERALLY SHALL INDEMNIFY AND HOLD ESCROW AGENT HARMLESS FROM AND AGAINST
ALL COSTS, CLAIMS AND EXPENSES, INCLUDING REASONABLE ATTORNEY’S FEES, INCURRED
IN CONNECTION WITH THE PERFORMANCE OF ESCROW AGENT’S DUTIES HEREUNDER, EXCEPT
WITH RESPECT TO ACTIONS OR OMISSIONS TAKEN OR SUFFERED BY ESCROW AGENT IN BAD
FAITH, IN WILLFUL DISREGARD OF THIS CONTRACT OR INVOLVING GROSS NEGLIGENCE ON
THE PART OF THE ESCROW AGENT.


2.3.5    THE PARTIES SHALL DELIVER TO ESCROW AGENT AN EXECUTED COPY OF THIS
CONTRACT.  ESCROW AGENT SHALL EXECUTE THE SIGNATURE PAGE FOR ESCROW AGENT
ATTACHED HERETO, WHICH SHALL CONFIRM ESCROW AGENT’S AGREEMENT TO COMPLY WITH THE
TERMS OF SELLER’S AND PURCHASER’S CLOSING INSTRUCTION LETTER DELIVERED AT
CLOSING AND THE PROVISIONS OF THIS SECTION 2.3; PROVIDED, HOWEVER, THAT (A)
ESCROW AGENT’S SIGNATURE HEREON SHALL NOT BE A PREREQUISITE TO THE BINDING
NATURE OF THIS CONTRACT ON PURCHASER AND SELLER, AND THE SAME SHALL BECOME FULLY
EFFECTIVE UPON EXECUTION BY PURCHASER AND SELLER, AND (B) THE SIGNATURE OF
ESCROW AGENT WILL NOT BE NECESSARY TO AMEND ANY PROVISION OF THIS CONTRACT OTHER
THAN THIS SECTION 2.3.


2.3.6    ESCROW AGENT, AS THE PERSON RESPONSIBLE FOR CLOSING THE TRANSACTION
WITHIN THE MEANING OF SECTION 6045(E)(2)(A) OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “ CODE”), SHALL FILE ALL NECESSARY INFORMATION, REPORTS,
RETURNS, AND STATEMENTS REGARDING THE TRANSACTION REQUIRED BY THE CODE
INCLUDING, BUT NOT LIMITED TO, THE TAX REPORTS REQUIRED PURSUANT TO SECTION 6045
OF THE CODE.  FURTHER, ESCROW AGENT AGREES TO INDEMNIFY AND HOLD PURCHASER,
SELLER, AND THEIR RESPECTIVE ATTORNEYS AND BROKERS HARMLESS FROM AND AGAINST ANY
LOSSES RESULTING FROM ESCROW AGENT’S FAILURE TO FILE THE REPORTS ESCROW AGENT IS
REQUIRED TO FILE PURSUANT TO THIS SECTION.


2.3.7    THE PROVISIONS OF THIS SECTION 2.3 SHALL SURVIVE THE TERMINATION OF
THIS CONTRACT, AND IF NOT SO TERMINATED, THE CLOSING AND DELIVERY OF THE DEED TO
PURCHASER.


ARTICLE III
FEASIBILITY PERIOD


3.1       FEASIBILITY PERIOD.

  Subject to the terms of Sections 3.3 and 3.4 and the rights of Tenants under
the Leases, from the Effective Date to and including August 4, 2009 (the “
Feasibility Period”), Purchaser, and its agents, contractors, engineers,
surveyors, attorneys, and employees (collectively, “ Consultants”) shall, at no
cost or expense to Seller, have the right from time to time to enter onto the
Property:


3.1.1    TO CONDUCT AND MAKE ANY AND ALL CUSTOMARY STUDIES, TESTS, EXAMINATIONS,
INQUIRIES, AND INSPECTIONS, OR INVESTIGATIONS (COLLECTIVELY, THE “ INSPECTIONS”)
OF OR CONCERNING THE PROPERTY (INCLUDING, WITHOUT LIMITATION, ENGINEERING AND
FEASIBILITY STUDIES, EVALUATION OF DRAINAGE AND FLOOD PLAIN, SOIL TESTS FOR
BEARING CAPACITY AND PERCOLATION AND SURVEYS, INCLUDING TOPOGRAPHICAL SURVEYS);


3.1.2    TO CONFIRM ANY AND ALL MATTERS WHICH PURCHASER MAY REASONABLY DESIRE TO
CONFIRM WITH RESPECT TO THE PROPERTY;


3.1.3    TO ASCERTAIN AND CONFIRM THE SUITABILITY OF THE PROPERTY FOR
PURCHASER’S INTENDED USE OF THE PROPERTY; AND


3.1.4    TO REVIEW THE MATERIALS AT PURCHASER’S SOLE COST AND EXPENSE.


3.2       EXPIRATION OF FEASIBILITY PERIOD.

  If the results of any of the matters referred to in Section 3.1 appear
unsatisfactory to Purchaser for any reason or if Purchaser elects not to proceed
with the transaction contemplated by this Contract for any other reason, or for
no reason whatsoever, in Purchaser’s sole and absolute discretion, then
Purchaser shall have the right to terminate this Contract by giving written
notice to that effect to Seller and Escrow Agent no later than 5:00 p.m. (in the
time zone in which the Escrow Agent is located) on the date of expiration of the
Feasibility Period.  If Purchaser exercises such right to terminate, this
Contract shall terminate and be of no further force and effect subject to and
except for the Survival Provisions, and Escrow Agent shall forthwith return the
Initial Deposit to Purchaser (subject to Purchaser’s obligation under
Section 3.5.2 to return or certify the destruction of all Third-Party Reports
and information and Materials provided to Purchaser as a pre-condition to the
return of the Initial Deposit).  If Purchaser fails to provide Seller with
written notice of termination prior to the expiration of the Feasibility Period
in strict accordance with the notice provisions of this Contract, Purchaser’s
right to terminate under this Section 3.2 shall be permanently waived and this
Contract shall remain in full force and effect, the Initial Deposit and the
Additional Deposit when delivered in accordance with Section 2.2.2 shall be
non-refundable except as expressly provided for herein to the contrary and
Purchaser’s obligation to purchase the Property shall be non-contingent and
unconditional except only for satisfaction of the conditions expressly stated in
Section 8.1.


3.3       CONDUCT OF INVESTIGATION.

  Purchaser shall not permit any mechanic’s or materialmen’s liens or any other
liens to attach to the Property by reason of the performance of any work or the
purchase of any materials by Purchaser or any other party in connection with any
Inspections conducted by or for Purchaser.  Purchaser shall give notice to
Seller a reasonable time prior to entry onto the Property and shall permit
Seller to have a representative present during all Inspections conducted at the
Property.  Purchaser shall take all reasonable actions and implement all
protections necessary to ensure that all actions taken in connection with the
investigations and inspections of the Property, and all equipment, materials and
substances generated, used or brought onto the Property pose no material threat
to the safety of persons or the environment and cause no damage to the Property
or other property of Seller or other persons.  All information made available by
Seller to Purchaser in accordance with this Contract or obtained by Purchaser in
the course of its Inspections shall be treated as confidential information by
Purchaser, and, prior to the purchase of the Property by Purchaser, Purchaser
shall use commercially reasonable efforts to prevent its Consultants from
divulging such information to any unrelated third parties except as reasonably
necessary to third parties engaged by Purchaser for the limited purpose of
analyzing and investigating such information for the purpose of consummating the
transactions contemplated by this Contract.  The provisions of this Section 3.3
shall survive the termination of this Contract, and if not so terminated shall
survive (except for the confidentiality provisions of this Section 3.3) the
Closing and delivery of the Deed to Purchaser.


3.4       PURCHASER INDEMNIFICATION.


3.4.1    PURCHASER SHALL INDEMNIFY, HOLD HARMLESS AND, IF REQUESTED BY SELLER
(IN SELLER’S SOLE DISCRETION), DEFEND (WITH COUNSEL APPROVED BY SELLER) SELLER,
TOGETHER WITH SELLER’S AFFILIATES, PARENT AND SUBSIDIARY ENTITIES, SUCCESSORS,
ASSIGNS, PARTNERS, MANAGERS, MEMBERS, EMPLOYEES, OFFICERS, DIRECTORS, TRUSTEES,
SHAREHOLDERS, COUNSEL, REPRESENTATIVES, AGENTS, PROPERTY MANAGER, REGIONAL
PROPERTY MANAGER, AND AIMCO (COLLECTIVELY, INCLUDING SELLER, “ SELLER’S
INDEMNIFIED PARTIES”), FROM AND AGAINST ANY AND ALL DAMAGES, MECHANICS’ LIENS,
LIABILITIES, LOSSES, DEMANDS, ACTIONS, CAUSES OF ACTION, CLAIMS, COSTS AND
EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES, INCLUDING THE COST OF IN-HOUSE
COUNSEL AND APPEALS) (COLLECTIVELY, “ LOSSES”) ARISING FROM OR RELATED TO
PURCHASER’S OR ITS CONSULTANTS’ ENTRY ONTO THE PROPERTY, AND ANY INSPECTIONS OR
OTHER MATTERS PERFORMED BY PURCHASER OR ITS CONSULTANTS WITH RESPECT TO THE
PROPERTY DURING THE FEASIBILITY PERIOD OR OTHERWISE.  PURCHASER SHALL, HOWEVER,
NOT BE LIABLE FOR ANY DAMAGES INCURRED BY SELLER RESULTING FROM THE MERE
DISCOVERY BY PURCHASER (AS OPPOSED TO THE EXACERBATION BY PURCHASER) OF A
PRE-EXISTING CONDITION AT OR WITH REGARD TO THE PROPERTY; PROVIDED, HOWEVER,
THAT, IF PURCHASER PROCEEDS WITH ACQUISITION OF THE PROPERTY AFTER THE
EXPIRATION OF THE FEASIBILITY PERIOD, PURCHASER SHALL ACCEPT THE PROPERTY WITH
SUCH PRE-EXISTING CONDITION AND ASSUME ANY LIABILITIES ASSOCIATED THEREWITH.


3.4.2    NOTWITHSTANDING ANYTHING IN THIS CONTRACT TO THE CONTRARY, PURCHASER
SHALL NOT BE PERMITTED TO PERFORM ANY INVASIVE TESTS ON THE PROPERTY WITHOUT
SELLER’S PRIOR WRITTEN CONSENT, WHICH CONSENT MAY BE WITHHELD IN SELLER’S SOLE
DISCRETION.  FURTHER, SELLER SHALL HAVE THE RIGHT, WITHOUT LIMITATION, TO
DISAPPROVE ANY AND ALL ENTRIES, SURVEYS, TESTS (INCLUDING, WITHOUT LIMITATION, A
PHASE II ENVIRONMENTAL STUDY OF THE PROPERTY), INVESTIGATIONS AND OTHER MATTERS
THAT IN SELLER’S REASONABLE JUDGMENT COULD RESULT IN ANY INJURY TO THE PROPERTY
OR BREACH OF ANY CONTRACT, OR EXPOSE SELLER TO ANY LOSSES OR VIOLATION OF
APPLICABLE LAW, OR OTHERWISE ADVERSELY AFFECT THE PROPERTY OR SELLER’S INTEREST
THEREIN.  PURCHASER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO MINIMIZE
DISRUPTION TO TENANTS IN CONNECTION WITH PURCHASER’S OR ITS CONSULTANTS’
ACTIVITIES PURSUANT TO THIS SECTION.  NO CONSENT BY THE SELLER TO ANY SUCH
ACTIVITY SHALL BE DEEMED TO CONSTITUTE A WAIVER BY SELLER OR ASSUMPTION OF
LIABILITY OR RISK BY SELLER.  PURCHASER HEREBY AGREES TO RESTORE, AT PURCHASER’S
SOLE COST AND EXPENSE, THE PROPERTY TO THE SAME CONDITION EXISTING IMMEDIATELY
PRIOR TO PURCHASER’S EXERCISE OF ITS RIGHTS PURSUANT TO THIS ARTICLE III. 
PURCHASER SHALL MAINTAIN AND CAUSE ITS THIRD PARTY CONSULTANTS TO MAINTAIN
(A) CASUALTY INSURANCE AND COMMERCIAL GENERAL LIABILITY INSURANCE WITH COVERAGES
OF NOT LESS THAN $1,000,000.00 FOR INJURY OR DEATH TO ANY ONE PERSON AND
$3,000,000.00 FOR INJURY OR DEATH TO MORE THAN ONE PERSON AND $1,000,000.00 WITH
RESPECT TO PROPERTY DAMAGE, AND (B) WORKER’S COMPENSATION INSURANCE FOR ALL OF
THEIR RESPECTIVE EMPLOYEES IN ACCORDANCE WITH THE LAW OF THE STATE IN WHICH THE
PROPERTY IS LOCATED.  PURCHASER SHALL DELIVER PROOF OF THE INSURANCE COVERAGE
REQUIRED PURSUANT TO THIS SECTION 3.4.2 TO SELLER (IN THE FORM OF A CERTIFICATE
OF INSURANCE) PRIOR TO THE EARLIER TO OCCUR OF (I) PURCHASER’S OR PURCHASER’S
CONSULTANTS’ ENTRY ONTO THE PROPERTY, OR (II) THE EXPIRATION OF FIVE (5)
CALENDAR DAYS AFTER THE EFFECTIVE DATE.  THE PROVISIONS OF THIS SECTION 3.4
SHALL SURVIVE THE TERMINATION OF THIS CONTRACT, AND IF NOT SO TERMINATED, THE
CLOSING AND DELIVERY OF THE DEED TO PURCHASER.


3.5       PROPERTY MATERIALS.


3.5.1    WITHIN THREE (3) CALENDAR DAYS AFTER THE EFFECTIVE DATE, AND TO THE
EXTENT THE SAME EXIST AND ARE IN SELLER’S POSSESSION OR REASONABLE CONTROL
(SUBJECT TO SECTION 3.5.2) AND HAVE NOT BEEN HERETOFORE PROVIDED BY SELLER TO
PURCHASER, SELLER AGREES TO MAKE THE DOCUMENTS SET FORTH ON SCHEDULE 3 (THE
“MATERIALS”) AVAILABLE AT THE PROPERTY FOR REVIEW AND COPYING BY PURCHASER AT
PURCHASER’S SOLE COST AND EXPENSE.  IN THE ALTERNATIVE, AT SELLER’S OPTION AND
WITHIN THE FOREGOING 3-DAY PERIOD, SELLER MAY DELIVER SOME OR ALL OF THE
MATERIALS TO PURCHASER, OR MAKE THE SAME AVAILABLE TO PURCHASER ON A SECURE WEB
SITE (PURCHASER AGREES THAT ANY ITEM TO BE DELIVERED BY SELLER UNDER THIS
CONTRACT SHALL BE DEEMED DELIVERED TO THE EXTENT AVAILABLE TO PURCHASER ON SUCH
SECURED WEB SITE).  TO THE EXTENT THAT PURCHASER DETERMINES THAT ANY OF THE
MATERIALS HAVE NOT BEEN MADE AVAILABLE OR DELIVERED TO PURCHASER PURSUANT TO
THIS SECTION 3.5.1, PURCHASER SHALL NOTIFY SELLER AND SELLER SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO DELIVER THE SAME TO PURCHASER WITHIN THREE
(3) BUSINESS DAYS AFTER SUCH NOTIFICATION IS RECEIVED BY SELLER; PROVIDED,
HOWEVER, THAT UNDER NO CIRCUMSTANCES WILL THE FEASIBILITY PERIOD BE EXTENDED AND
PURCHASER’S SOLE REMEDY WILL BE TO TERMINATE THIS CONTRACT PURSUANT TO
SECTION 3.2.


3.5.2    IN PROVIDING SUCH INFORMATION AND MATERIALS TO PURCHASER, OTHER THAN
SELLER’S REPRESENTATIONS, SELLER MAKES NO REPRESENTATION OR WARRANTY, EXPRESS,
WRITTEN, ORAL, STATUTORY, OR IMPLIED, AND ALL SUCH REPRESENTATIONS AND
WARRANTIES ARE HEREBY EXPRESSLY EXCLUDED AND DISCLAIMED.  ANY INFORMATION AND
MATERIALS PROVIDED BY SELLER TO PURCHASER UNDER THE TERMS OF THIS CONTRACT IS
FOR INFORMATIONAL PURPOSES ONLY AND, TOGETHER WITH ALL THIRD-PARTY REPORTS,
SHALL BE RETURNED BY PURCHASER TO SELLER (OR THE DESTRUCTION THEREOF SHALL BE
CERTIFIED IN WRITING BY PURCHASER TO SELLER) AS A CONDITION TO RETURN OF THE
DEPOSIT TO PURCHASER (IF PURCHASER IS OTHERWISE ENTITLED TO SUCH DEPOSIT
PURSUANT TO THE TERMS OF THIS CONTRACT) IF THIS CONTRACT IS TERMINATED FOR ANY
REASON.  PURCHASER SHALL NOT IN ANY WAY BE ENTITLED TO RELY UPON THE ACCURACY OF
SUCH INFORMATION AND MATERIALS.  PURCHASER RECOGNIZES AND AGREES THAT THE
MATERIALS AND OTHER DOCUMENTS AND INFORMATION DELIVERED OR MADE AVAILABLE BY
SELLER PURSUANT TO THIS CONTRACT MAY NOT BE COMPLETE OR CONSTITUTE ALL OF SUCH
DOCUMENTS WHICH ARE IN SELLER’S POSSESSION OR CONTROL, BUT ARE THOSE THAT ARE
READILY AVAILABLE TO SELLER AFTER REASONABLE INQUIRY TO ASCERTAIN THEIR
AVAILABILITY.  PURCHASER UNDERSTANDS THAT, ALTHOUGH SELLER WILL USE COMMERCIALLY
REASONABLE EFFORTS TO LOCATE AND MAKE AVAILABLE THE MATERIALS AND OTHER
DOCUMENTS REQUIRED TO BE DELIVERED OR MADE AVAILABLE BY SELLER PURSUANT TO THIS
CONTRACT, PURCHASER WILL NOT RELY ON SUCH MATERIALS OR OTHER DOCUMENTS AS BEING
A COMPLETE AND ACCURATE SOURCE OF INFORMATION WITH RESPECT TO THE PROPERTY, AND
WILL INSTEAD IN ALL INSTANCES RELY EXCLUSIVELY ON ITS OWN INSPECTIONS AND
CONSULTANTS WITH RESPECT TO ALL MATTERS WHICH IT DEEMS RELEVANT TO ITS DECISION
TO ACQUIRE, OWN AND OPERATE THE PROPERTY.


3.5.3    IN ADDITION TO THE ITEMS SET FORTH ON SCHEDULE 3, NOT LATER THAN THREE
(3) CALENDAR DAYS AFTER THE EFFECTIVE DATE, SELLER SHALL DELIVER TO PURCHASER
(OR OTHERWISE MAKE AVAILABLE TO PURCHASER AS PROVIDED UNDER SECTION 3.5.1) THE
MOST RECENT RENT ROLL FOR THE PROPERTY LISTING THE MOVE-IN DATE, MONTHLY BASE
RENT PAYABLE, LEASE EXPIRATION DATE AND UNAPPLIED SECURITY DEPOSIT FOR EACH
LEASE (THE “ RENT ROLL”).  THE RENT ROLL SHALL BE PART OF THE MATERIALS FOR ALL
PURPOSES UNDER THIS CONTRACT AND SELLER MAKES NO REPRESENTATIONS OR WARRANTIES
REGARDING THE RENT ROLL OTHER THAN THE EXPRESS REPRESENTATION SET FORTH IN
SECTION 6.1.7.  SELLER SHALL UPDATE THE RENT ROLL IN ACCORDANCE WITH SECTION
5.2.11.


3.5.4    IN ADDITION TO THE ITEMS SET FORTH ON SCHEDULE 3, NO LATER THAN THREE
(3) CALENDAR DAYS AFTER THE EFFECTIVE DATE, SELLER SHALL DELIVER TO PURCHASER
(OR OTHERWISE MAKE AVAILABLE TO PURCHASER AS PROVIDED UNDER SECTION 3.5.1) A
LIST OF ALL CURRENT PROPERTY CONTRACTS (THE “PROPERTY CONTRACTS LIST”).  SELLER
MAKES NO REPRESENTATIONS OR WARRANTIES REGARDING THE PROPERTY CONTRACTS LIST
OTHER THAN THE EXPRESS REPRESENTATIONS SET FORTH IN SECTION 6.1.8.  SELLER SHALL
UPDATE THE PROPERTY CONTRACTS LIST IN ACCORDANCE WITH SECTION 5.2.12.


3.5.5    THE PROVISIONS OF THIS SECTION 3.5 SHALL SURVIVE THE CLOSING AND
DELIVERY OF THE DEED TO PURCHASER.


3.6       PROPERTY CONTRACTS.

  On or before the expiration of the Feasibility Period, Purchaser may deliver
written notice to Seller (the “ Property Contracts Notice”) specifying any
Property Contracts which Purchaser desires to terminate at the Closing (the “
Terminated Contracts”); provided that (a) the effective date of such termination
on or after Closing shall be subject to the express terms of such Terminated
Contracts (and, to the extent that the effective date of termination of any
Terminated Contract is after the Closing Date, Purchaser shall be deemed to have
assumed all of Seller’s obligations under such Terminated Contract as of the
Closing Date), (b) if any such Property Contract cannot by its terms be
terminated at Closing, it shall be assumed by Purchaser and not be a Terminated
Contract, and (c) to the extent that any such Terminated Contract requires
payment of a penalty or premium for cancellation, Purchaser shall be solely
responsible for the payment of any such cancellation fees or penalties.  If
Purchaser fails to deliver the Property Contracts Notice on or before the
expiration of the Feasibility Period, there shall be no Terminated Contracts and
Purchaser shall assume all Property Contracts at the Closing.  To the extent
that any Property Contract to be assumed by Purchaser (including any Property
Contract that, because of advance notice requirements, will be temporarily
assumed by Purchaser pending the effective date of termination after the Closing
Date) is assignable but requires the applicable vendor to consent to the
assignment or assumption of the Property Contract by Seller to Purchaser, then,
prior to the Closing, Purchaser shall be responsible for obtaining from each
applicable vendor a consent (each a “ Required Assignment Consent”) to the
assignment of the Property Contract by Seller to Purchaser (and the assumption
by Purchaser of all obligations under such Property Contract).  Seller agrees to
reasonably cooperate, at no material cost to Seller, with Purchaser in obtaining
such Required Assignment Consent  Purchaser shall indemnify, hold harmless and,
if requested by Seller (in Seller’s sole discretion), defend (with counsel
approved by Seller) Seller’s Indemnified Parties from and against any and all
Losses arising from or related to Purchaser’s failure to obtain any Required
Assignment Consent.


3.7       PURCHASER’S FINANCING CONTINGENCY.

  The obligations of Purchaser under this Contract are conditioned upon an
institutional mortgage lender (“ Purchaser’s Lender”) agreeing to make a first
mortgage loan to Purchaser (“ Purchaser’s Loan”), which loan shall (i) be in the
amount of not more than $7,762,500, (ii) have a fixed interest rate not to
exceed seven percent (7.0%), (iii) be secured by a first mortgage on the
Property, (iv) not require personal guaranty other than in connection with
traditional non-recourse carve-outs and environmental indemnity and (v)
otherwise be on such terms and conditions reasonably acceptable to Purchaser.  
Purchaser shall (a) make application to Purchaser’s Lender for such first
mortgage loan (the “ Mortgage Loan Application”), (b) furnish accurate and
complete information on Purchaser and any guarantor, as required, (c) pay
all fees, points and charges required in connection with such application and
loan, (d) pursue such application in good faith and with reasonable diligence,
(e) cooperate in good faith with Purchaser’s Lender to the end of securing
Purchaser’s Loan, and (f) if required by Purchaser’s Lender, cause (x) such
person or entity reasonably acceptable to Purchaser’s Lender to execute and
deliver a “non-recourse carve-out” guaranty and environmental indemnity in favor
of Purchaser’s Lender and (y) such funds to be escrowed for real estate taxes,
insurance and replacement reserves in amounts reasonably determined by
Purchaser’s Lender for loans on multi-family property in Wake County, North
Carolina which are similar in type, age and condition as the Property. 
Purchaser acknowledges and agrees that Purchaser is solely responsible for the
preparation and submittal of the Mortgage Loan Application, including the
collection of all materials, documents, certificates, financials, signatures,
and other items required to be submitted to Purchaser’s Lender in connection
with the Mortgage Loan Application; provided, however, that Seller agrees to
reasonably cooperate with Purchaser to provide information specific to the
current operation of the Property to the extent requested by Purchaser’s
Lender.  Purchaser shall be responsible at its sole cost and expense for
correcting and re-submitting any deficiencies reasonably noted by Purchaser’s
Lender in connection with the Mortgage Loan Application no later than three (3)
Business Days after notification from Purchaser’s Lender of such deficiency. 
Provided that Purchaser’s Lender issues a commitment in accordance with the
terms of this Section 3.7, Purchaser shall execute and accept the commitment of
Purchaser’s Lender when issued, shall comply with all reasonable requirements of
such commitment and shall promptly notify Seller upon Purchaser’s execution of
such commitment.   If, notwithstanding Purchaser’s compliance with the
provisions of this Section 3.7, Purchaser’s Lender fails to issue a loan
commitment in accordance with the terms of this Section 3.7 on or before August
13, 2009 (the “ Financing Contingency Period”), then Purchaser shall have the
right to terminate this Contract by delivering written notice to Seller on or
before the expiration of the Financing Contingency Period and the Deposit shall
be returned to Purchaser.  Thereafter, this Contract shall be of no further
force and effect subject to and except for the Survival Provisions.  If
Purchaser fails to deliver to Seller a written notice of termination on or
before the expiration of the Financing Contingency Period in accordance with the
terms of this Section 3.7, then the Purchaser's right to terminate this Contract
under this Section 3.7 shall be permanently waived, this Contract shall remain
in full force and effect, and Purchaser shall have no further right to terminate
this Contract on account of Purchaser’s inability or failure to
obtain Purchaser's Loan.


ARTICLE IV
TITLE


4.1       TITLE DOCUMENTS.

  Purchaser acknowledges that it has received a commitment  (“ Title
Commitment”) for owner’s title insurance issued by Title Insurer and identified
as File No. 3020-385501NC43, issued on July 6, 2009, to provide a standard
American Land Title Association’s owner’s title insurance policy for the
Property, using the customary policy jacket customarily provided by Title
Insurer, in an amount equal to the Purchase Price (the “ Title Policy”),
together with copies of all instruments identified as exceptions therein
(together with the Title Commitment, referred to herein as the “ Title
Documents”).  Seller shall be responsible only for payment of the basic premium
for the Title Policy.  Purchaser shall be solely responsible for payment of all
other costs relating to procurement of the Title Commitment, the Title Policy,
and any requested endorsements.


4.2       SURVEY.

  Purchaser acknowledges that it has received an existing survey of the
Property, dated July 7, 2005, prepared by Triangle Surveyors (the “ Existing
Survey”) from Seller, subject to Section 3.5.2.  Purchaser may, at its sole cost
and expense, order a new or updated survey of the Property either before or
after the Effective Date (such new or updated survey, together with the Existing
Survey, referred to herein as the “ Survey”).


4.3       OBJECTION AND RESPONSE PROCESS.

  On or before the date which is ten (10) calendar days after the Effective Date
(the “ Objection Deadline”), Purchaser shall give written notice (the “Objection
Notice”) to the attorneys for Seller of any matter set forth in the Title
Documents or the Survey to which Purchaser objects (the “ Objections”).  If
Purchaser fails to tender an Objection Notice on or before the Objection
Deadline, Purchaser shall be deemed to have approved and irrevocably waived any
objections to any matters covered by the Title Documents and the Survey.  On or
before fifteen (15) calendar days after the Effective Date (the “ Response
Deadline”), Seller may, in Seller’s sole discretion, give Purchaser notice (the
“ Response Notice”) of those Objections which Seller is willing to cure (or
cause the Title Company to omit as an exception to title insurance coverage or
otherwise insure against collection against the Property, provided such
insurance is acceptable to Purchaser’s Lender), if any.  Seller shall be
entitled to reasonable adjournments of the Closing Date to cure the Objections,
but not beyond the expiration of Purchaser’s mortgage loan commitment or rate
lock unless Seller agrees to pay for an extension of such commitment or rate
lock.  If Seller fails to deliver a Response Notice by the Response Deadline,
Seller shall be deemed to have elected not to cure or otherwise resolve any
matter set forth in the Objection Notice.  If Purchaser is dissatisfied with the
Response Notice or lack of Response Notice, Purchaser may, as its exclusive
remedy, elect by written notice given to Seller on or before twenty (20)
calendar days after the Effective Date (the “ Final Response Deadline”) either
(a) to accept the Title Documents and Survey with resolution, if any, of the
Objections as set forth in the Response Notice (or if no Response Notice is
tendered, without any resolution of the Objections) and without any reduction or
abatement of the Purchase Price, or (b) to terminate this Contract by giving
written notice to that effect to Seller, in which case, the Escrow Agent shall
deliver to Purchaser the Initial Deposit (subject to Purchaser’s obligation to
deliver all Third-Party Reports and to return all information and Materials
provided by Seller to Purchaser, or the destruction of such Materials certified
in writing by Purchaser and Seller) in accordance with the terms and conditions
of Section 3.2.  If Purchaser fails to give notice to terminate this Contract on
or before the Final Response Deadline, Purchaser shall be deemed to have elected
to approve and irrevocably waived any objections to any matters covered by the
Title Documents or the Survey, subject only to resolution, if any, of the
Objections as set forth in the Response Notice (or if no Response Notice is
tendered, without any resolution of the Objections).


4.4       PERMITTED EXCEPTIONS.

  The Deed delivered pursuant to this Contract shall be subject to the
following, all of which shall be deemed “ Permitted Exceptions”:


4.4.1    ALL MATTERS SHOWN IN THE TITLE DOCUMENTS AND THE SURVEY, OTHER THAN (A)
THOSE OBJECTIONS, IF ANY, WHICH SELLER HAS AGREED TO CURE (OR OTHERWISE RESOLVE)
PURSUANT TO THE RESPONSE NOTICE UNDER SECTION 4.3, (B) MECHANICS’ LIENS AND
TAXES DUE AND PAYABLE WITH RESPECT TO THE PERIOD PRECEDING CLOSING, (C) THE
STANDARD EXCEPTION REGARDING THE RIGHTS OF PARTIES IN POSSESSION, WHICH SHALL BE
LIMITED TO THOSE PARTIES IN POSSESSION PURSUANT TO THE LEASES, AND (D) THE
STANDARD EXCEPTION PERTAINING TO TAXES, WHICH SHALL BE LIMITED TO TAXES AND
ASSESSMENTS PAYABLE IN THE YEAR IN WHICH THE CLOSING OCCURS AND SUBSEQUENT TAXES
AND ASSESSMENTS;


4.4.2    ALL LEASES;


4.4.3    [INTENTIONALLY LEFT BLANK];


4.4.4    APPLICABLE ZONING AND GOVERNMENTAL REGULATIONS AND ORDINANCES;


4.4.5    ANY DEFECTS IN OR OBJECTIONS TO TITLE TO THE PROPERTY, OR TITLE
EXCEPTIONS OR ENCUMBRANCES, ARISING BY, THROUGH OR UNDER PURCHASER; AND


4.4.6    THE TERMS AND CONDITIONS OF THIS CONTRACT.


4.5       EXISTING DEED OF TRUST.

  It is understood and agreed that, whether or not Purchaser gives an Objection
Notice with respect thereto, any deeds of trust and/or mortgages which secure
the Note (collectively, the “ Deed of Trust”) or any other monetary liens
voluntarily caused or created by Seller after the Effective Date shall not be
deemed Permitted Exceptions, whether Purchaser gives further written notice of
such or not, and shall, pursuant to Section 5.4.7, be paid off, satisfied,
discharged and/or cured from proceeds of the Purchase Price at Closing.


4.6       SUBSEQUENTLY DISCLOSED EXCEPTIONS.

  If at any time after the expiration of the Feasibility Period, any update to
the Title Commitment or Survey discloses any additional item that materially
adversely affects title to the Property which was not disclosed on any version
of the Title Commitment or Survey delivered to Purchaser during the Feasibility
Period (the “ New Exception”), Purchaser shall have a period of five (5)
calendar days from the date of its receipt of such update (the “ New Exception
Review Period”) to review and notify Seller in writing of Purchaser's approval
or disapproval of the New Exception.  If Purchaser disapproves of the New
Exception, Seller may, in Seller's sole discretion, notify Purchaser as to
whether it is willing to cure the New Exception.  If Seller elects to cure the
New Exception, Seller shall be entitled to reasonable adjournments of the
Closing Date to cure the New Exception, but not beyond the expiration of
Purchaser’s mortgage loan commitment or rate lock unless Seller agrees to pay
for an extension of such commitment or rate lock.  If Seller fails to deliver a
notice to Purchaser within three (3) calendar days after the expiration of the
New Exception Review Period, Seller shall be deemed to have elected not to cure
the New Exception.  If Purchaser is dissatisfied with Seller's response, or lack
thereof, Purchaser may, as its exclusive remedy elect either:  (i) to terminate
this Contract, in which event the Deposit shall be promptly returned to
Purchaser or (ii) to waive the New Exception and proceed with the transactions
contemplated by this Contract, in which event Purchaser shall be deemed to have
approved the New Exception.  If Purchaser fails to notify Seller of its election
to terminate this Contract in accordance with the foregoing clause within six
(6) calendar days after the expiration of the New Exception Review Period,
Purchaser shall be deemed to have elected to approve and irrevocably waive any
objections to the New Exception.


4.7       PURCHASER FINANCING.

  Purchaser assumes full responsibility to obtain the funds required for
settlement, and Purchaser’s acquisition of such funds shall not be a contingency
to the Closing, except as provided in Section 3.7.


ARTICLE V
CLOSING


5.1       CLOSING DATE.

  The Closing shall occur on August 24, 2009 (the “ Closing Date”) through an
escrow with Escrow Agent, whereby the Seller, Purchaser and their attorneys need
not be physically present at the Closing and may deliver documents by overnight
air courier or other means.  Notwithstanding the foregoing to the contrary,
Seller shall have the option, by delivering written notice to Purchaser, to
extend the Closing Date to the last Business Day of the month in which the
Closing Date otherwise would occur pursuant to the first sentence of this
paragraph, or to such other date (either in the same month or the next month) as
Seller reasonably determines is desirable in connection with the Loan Payoff,
provided that in no event shall such extension be beyond the expiration of
Purchaser’s mortgage loan commitment or rate lock unless Seller agrees to pay
for the extension of such commitment or rate lock.  Further, if required in
order to comply with the requirements of Section 8.2.4, then Seller may extend
the Closing Date to a date not later than forty-five (45) days following the
Closing Date specified in the first sentence of this Section 5.1, provided that
in no event shall such extension be beyond the expiration of Purchaser’s
mortgage loan commitment or rate lock unless Seller agrees to pay for the
extension of such commitment or rate lock.  Notwithstanding anything herein to
the contrary, Purchaser, upon written notice to Seller delivered no later than
three (3) Business Days prior to the Closing, shall have the right to extend the
Closing Date for up to fifteen (15) calendar days, provided that together with
such notice Purchaser shall deliver to Escrow Agent an additional deposit of
$50,000 by wire transfer of Good Funds (the “ Adjournment Deposit”).  The
Adjournment Deposit, to the extent delivered to Escrow Agent, shall be deemed
part of the Deposit and shall be held and disbursed in the same manner as the
Deposit.


5.2       SELLER CLOSING DELIVERIES.

  No later than 1 Business Day prior to the Closing Date, Seller shall deliver
to Escrow Agent, each of the following items:


5.2.1    SPECIAL WARRANTY DEED (THE “DEED”) IN THE FORM ATTACHED AS EXHIBIT B TO
PURCHASER, SUBJECT TO THE PERMITTED EXCEPTIONS.


5.2.2    A BILL OF SALE IN THE FORM ATTACHED AS EXHIBIT C.


5.2.3    A GENERAL ASSIGNMENT AND ASSUMPTION IN THE FORM ATTACHED AS EXHIBIT D
(THE “GENERAL ASSIGNMENT”).


5.2.4    AN ASSIGNMENT AND ASSUMPTION OF LEASES AND SECURITY DEPOSITS IN THE
FORM ATTACHED AS EXHIBIT E (THE “LEASES ASSIGNMENT”).


5.2.5    A LETTER IN THE FORM ATTACHED HERETO AS EXHIBIT F PREPARED BY PURCHASER
AND COUNTERSIGNED BY SELLER TO EACH OF THE VENDORS UNDER THE TERMINATED
CONTRACTS INFORMING THEM OF THE TERMINATION OF SUCH TERMINATED CONTRACT AS OF
THE CLOSING DATE (SUBJECT TO ANY DELAY IN THE EFFECTIVENESS OF SUCH TERMINATION
PURSUANT TO THE EXPRESS TERMS OF EACH APPLICABLE TERMINATED CONTRACT) (THE “
VENDOR TERMINATIONS”).


5.2.6    A NOTIFICATION LETTER TO ALL TENANTS (“ TENANT NOTIFICATION”) IN THE
FORM ATTACHED HERETO AS EXHIBIT G, PREPARED BY SELLER AND EXECUTED BY SELLER AND
PURCHASER, WHICH TENANT NOTIFICATION SHALL BE DELIVERED TO ALL TENANTS BY
PURCHASER IMMEDIATELY AFTER CLOSING.


5.2.7    A CLOSING STATEMENT EXECUTED BY SELLER.


5.2.8    A TITLE AFFIDAVIT OR AT SELLER’S OPTION AN INDEMNITY, AS APPLICABLE, IN
THE CUSTOMARY FORM REASONABLY ACCEPTABLE TO SELLER TO ENABLE TITLE INSURER TO
DELETE THE STANDARD EXCEPTIONS TO THE TITLE INSURANCE POLICY SET FORTH IN THIS
CONTRACT (OTHER THAN MATTERS CONSTITUTING ANY PERMITTED EXCEPTIONS AND MATTERS
WHICH ARE TO BE COMPLETED OR PERFORMED POST-CLOSING) TO BE ISSUED PURSUANT TO
THE TITLE COMMITMENT; PROVIDED THAT SUCH AFFIDAVIT DOES NOT SUBJECT SELLER TO
ANY GREATER LIABILITY, OR IMPOSE ANY ADDITIONAL OBLIGATIONS, OTHER THAN AS SET
FORTH IN THIS CONTRACT.


5.2.9    A CERTIFICATION OF SELLER’S NON-FOREIGN STATUS PURSUANT TO SECTION 1445
OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


5.2.10  RESOLUTIONS, CERTIFICATES OF GOOD STANDING, AND SUCH OTHER
ORGANIZATIONAL DOCUMENTS AS TITLE INSURER SHALL REASONABLY REQUIRE EVIDENCING
SELLER’S AUTHORITY TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT.


5.2.11  AN UPDATED RENT ROLL EFFECTIVE AS OF A DATE NO MORE THAN THREE (3)
BUSINESS DAYS PRIOR TO THE CLOSING DATE; PROVIDED, HOWEVER, THAT THE CONTENT OF
SUCH UPDATED RENT ROLL SHALL IN NO EVENT EXPAND OR MODIFY THE CONDITIONS TO
PURCHASER’S OBLIGATION TO CLOSE AS SPECIFIED UNDER SECTION 8.1.


5.2.12  AN UPDATED PROPERTY CONTRACTS LIST EFFECTIVE AS OF A DATE NO MORE THAN
THREE (3) BUSINESS DAYS PRIOR TO THE CLOSING DATE, REFLECTING THE INFORMATION
REQUIRED IN SECTION 3.5.4; PROVIDED, HOWEVER, THAT THE CONTENT OF SUCH PROPERTY
CONTRACTS LIST SHALL IN NO EVENT EXPAND OR MODIFY THE CONDITIONS TO PURCHASER’S
OBLIGATION TO CLOSE AS SPECIFIED UNDER SECTION 8.1.


5.2.13  SUCH OTHER DOCUMENTS AS ARE REASONABLY NECESSARY TO CONSUMMATE THE
TRANSACTIONS HEREIN CONTEMPLATED IN ACCORDANCE WITH THE TERMS OF THIS CONTRACT.


5.3       PURCHASER CLOSING DELIVERIES.

  No later than 1 Business Day prior to the Closing Date (except for the balance
of the Purchase Price which is to be delivered at the time specified in
Section 2.2.4), Purchaser shall deliver to the Escrow Agent (for disbursement to
Seller upon the Closing) the following items with respect to the Property being
conveyed at such Closing:


5.3.1    THE FULL PURCHASE PRICE (WITH CREDIT FOR THE DEPOSIT), PLUS OR MINUS
THE ADJUSTMENTS OR PRORATIONS REQUIRED BY THIS CONTRACT.


5.3.2    A TITLE AFFIDAVIT (OR AT PURCHASER’S OPTION AN INDEMNITY) PERTAINING TO
PURCHASER’S ACTIVITY ON THE PROPERTY PRIOR TO CLOSING, IN THE CUSTOMARY FORM
REASONABLY ACCEPTABLE TO PURCHASER, TO ENABLE TITLE INSURER TO DELETE THE
STANDARD EXCEPTIONS TO THE TITLE INSURANCE POLICY SET FORTH IN THIS CONTRACT
(OTHER THAN MATTERS CONSTITUTING ANY PERMITTED EXCEPTIONS AND MATTERS WHICH ARE
TO BE COMPLETED OR PERFORMED POST-CLOSING) TO BE ISSUED PURSUANT TO THE TITLE
COMMITMENT; PROVIDED THAT SUCH AFFIDAVIT DOES NOT SUBJECT PURCHASER TO ANY
GREATER LIABILITY, OR IMPOSE ANY ADDITIONAL OBLIGATIONS, OTHER THAN AS SET FORTH
IN THIS CONTRACT.


5.3.3    ANY DECLARATION OR OTHER STATEMENT WHICH MAY BE REQUIRED TO BE
SUBMITTED TO THE LOCAL ASSESSOR WITH RESPECT TO THE TERMS OF THE SALE OF THE
PROPERTY.


5.3.4    A CLOSING STATEMENT EXECUTED BY PURCHASER.


5.3.5    A COUNTERSIGNED COUNTERPART OF THE GENERAL ASSIGNMENT.


5.3.6    A COUNTERSIGNED COUNTERPART OF THE LEASES ASSIGNMENT.


5.3.7    A COUNTERSIGNED COUNTERPART OF THE TENANT NOTIFICATION, WHICH SHALL BE
DELIVERED TO ALL TENANTS BY PURCHASER IMMEDIATELY AFTER CLOSING.


5.3.8    THE VENDOR TERMINATIONS. PURCHASER SHALL BE SOLELY RESPONSIBLE FOR
IDENTIFYING EACH OF THE TERMINATED CONTRACTS (SUBJECT TO THE TERMS AND
CONDITIONS OF SECTION 3.6) AND ADDRESSING AND PREPARING EACH OF THE VENDOR
TERMINATIONS FOR EXECUTION BY PURCHASER AND SELLER.


5.3.9    ANY CANCELLATION FEES OR PENALTIES DUE TO ANY VENDOR UNDER ANY
TERMINATED CONTRACT AS A RESULT OF THE TERMINATION THEREOF.


5.3.10  RESOLUTIONS, CERTIFICATES OF GOOD STANDING, AND SUCH OTHER
ORGANIZATIONAL DOCUMENTS AS TITLE INSURER SHALL REASONABLY REQUIRE EVIDENCING
PURCHASER’S AUTHORITY TO CONSUMMATE TRANSACTIONS CONTEMPLATED BY THIS CONTRACT.


5.3.11  SUCH OTHER DOCUMENTS AS ARE REASONABLY NECESSARY TO CONSUMMATE THE
TRANSACTIONS HEREIN CONTEMPLATED IN ACCORDANCE WITH THE TERMS OF THIS CONTRACT.


5.4       CLOSING PRORATIONS AND ADJUSTMENTS.


5.4.1    GENERAL.  ALL NORMAL AND CUSTOMARILY PRORATABLE ITEMS, INCLUDING,
WITHOUT LIMITATION, COLLECTED RENTS, OPERATING EXPENSES, PERSONAL PROPERTY
TAXES, OTHER OPERATING EXPENSES AND FEES, SHALL BE PRORATED AS OF THE CLOSING
DATE, SELLER BEING CHARGED OR CREDITED, AS APPROPRIATE, FOR ALL OF SAME
ATTRIBUTABLE TO THE PERIOD UP TO THE CLOSING DATE (AND CREDITED FOR ANY AMOUNTS
PAID BY SELLER ATTRIBUTABLE TO THE PERIOD ON OR AFTER THE CLOSING DATE, IF
ASSUMED BY PURCHASER) AND PURCHASER BEING RESPONSIBLE FOR, AND CREDITED OR
CHARGED, AS THE CASE MAY BE, FOR ALL OF THE SAME ATTRIBUTABLE TO THE PERIOD ON
AND AFTER THE CLOSING DATE.  SELLER SHALL PREPARE A PRORATION SCHEDULE (THE “
PRORATION SCHEDULE”) OF THE ADJUSTMENTS DESCRIBED IN THIS SECTION 5.4 PRIOR TO
CLOSING.  SUCH ADJUSTMENTS SHALL BE PAID BY PURCHASER TO SELLER (IF THE
PRORATIONS RESULT IN A NET CREDIT TO SELLER) OR BY SELLER TO PURCHASER (IF THE
PRORATIONS RESULT IN A NET CREDIT TO PURCHASER), BY INCREASING OR REDUCING THE
CASH TO BE PAID BY PURCHASER AT CLOSING.


5.4.2    INTENTIONALLY OMITTED.


5.4.3    UTILITIES.  THE FINAL READINGS AND FINAL BILLINGS FOR UTILITIES WILL BE
MADE IF POSSIBLE AS OF THE CLOSING DATE, IN WHICH CASE SELLER SHALL PAY ALL SUCH
BILLS AS OF THE CLOSING DATE AND NO PRORATION SHALL BE MADE AT THE CLOSING WITH
RESPECT TO UTILITY BILLS.  OTHERWISE, A PRORATION SHALL BE MADE BASED UPON THE
PARTIES’ REASONABLE GOOD FAITH ESTIMATE AND A READJUSTMENT MADE WITHIN THIRTY
(30) CALENDAR DAYS AFTER THE CLOSING, IF NECESSARY.  SELLER SHALL BE ENTITLED TO
THE RETURN OF ANY DEPOSIT(S) POSTED BY IT WITH ANY UTILITY COMPANY, AND SELLER
SHALL NOTIFY EACH UTILITY COMPANY SERVING THE PROPERTY TO TERMINATE SELLER’S
ACCOUNT, EFFECTIVE AS OF NOON ON THE CLOSING DATE.


5.4.4    REAL ESTATE TAXES.  ANY REAL ESTATE AD VALOREM OR SIMILAR TAXES FOR THE
PROPERTY, OR ANY INSTALLMENT OF ASSESSMENTS PAYABLE IN INSTALLMENTS WHICH
INSTALLMENT IS PAYABLE IN THE CALENDAR YEAR OF CLOSING, SHALL BE PRORATED TO THE
DATE OF CLOSING, BASED UPON ACTUAL DAYS INVOLVED.  THE PRORATION OF REAL
PROPERTY TAXES OR INSTALLMENTS OF ASSESSMENTS SHALL BE BASED UPON THE ASSESSED
VALUATION AND TAX RATE FIGURES (ASSUMING PAYMENT AT THE EARLIEST TIME TO ALLOW
FOR THE MAXIMUM POSSIBLE DISCOUNT) FOR THE YEAR IN WHICH THE CLOSING OCCURS TO
THE EXTENT THE SAME ARE AVAILABLE; PROVIDED, HOWEVER, THAT IN THE EVENT THAT
ACTUAL FIGURES (WHETHER FOR THE ASSESSED VALUE OF THE PROPERTY OR FOR THE TAX
RATE) FOR THE YEAR OF CLOSING ARE NOT AVAILABLE AT THE CLOSING DATE, THE
PRORATION SHALL BE MADE USING FIGURES FROM THE PRECEDING YEAR (ASSUMING PAYMENT
AT THE EARLIEST TIME TO ALLOW FOR THE MAXIMUM POSSIBLE DISCOUNT).  THE PRORATION
OF REAL PROPERTY TAXES OR INSTALLMENTS OF ASSESSMENTS SHALL BE FINAL AND NOT
SUBJECT TO RE-ADJUSTMENT AFTER CLOSING.


5.4.5    PROPERTY CONTRACTS.  PURCHASER SHALL ASSUME AT CLOSING THE OBLIGATIONS
UNDER THE PROPERTY CONTRACTS ASSUMED BY PURCHASER.


5.4.6    LEASES.

5.4.6.1 ALL COLLECTED RENT (WHETHER FIXED MONTHLY RENTALS, ADDITIONAL RENTALS,
ESCALATION RENTALS, RETROACTIVE RENTALS, OPERATING COST PASS-THROUGHS OR OTHER
SUMS AND CHARGES PAYABLE BY TENANTS UNDER THE LEASES), INCOME AND EXPENSES FROM
ANY PORTION OF THE PROPERTY SHALL BE PRORATED AS OF THE CLOSING DATE (PRORATED
FOR ANY PARTIAL MONTH).  PURCHASER SHALL RECEIVE ALL COLLECTED RENT AND INCOME
ATTRIBUTABLE TO DATES FROM AND AFTER THE CLOSING DATE.  SELLER SHALL RECEIVE ALL
COLLECTED RENT AND INCOME ATTRIBUTABLE TO DATES PRIOR TO THE CLOSING DATE. 
NOTWITHSTANDING THE FOREGOING, NO PRORATIONS SHALL BE MADE IN RELATION TO EITHER
(A) NON- DELINQUENT RENTS WHICH HAVE NOT BEEN COLLECTED AS OF THE CLOSING DATE,
OR (B) DELINQUENT RENTS EXISTING, IF ANY, AS OF THE CLOSING DATE (THE FOREGOING
(A) AND (B) REFERRED TO HEREIN AS THE “ UNCOLLECTED RENTS”).  IN ADJUSTING FOR
UNCOLLECTED RENTS, NO ADJUSTMENTS SHALL BE MADE IN SELLER’S FAVOR FOR RENTS
WHICH HAVE ACCRUED AND ARE UNPAID AS OF THE CLOSING, BUT PURCHASER SHALL PAY
SELLER SUCH ACCRUED UNCOLLECTED RENTS AS AND WHEN COLLECTED BY PURCHASER. 
PURCHASER AGREES TO BILL TENANTS OF THE PROPERTY FOR ALL UNCOLLECTED RENTS AND
TO TAKE REASONABLE ACTIONS TO COLLECT UNCOLLECTED RENTS.  FROM AND AFTER THE
CLOSING, ALL RENT (WHETHER FIXED MONTHLY RENTALS, ADDITIONAL RENTALS, ESCALATION
RENTALS, RETROACTIVE RENTALS, OPERATING COST PASS-THROUGHS OR OTHER SUMS AND
CHARGES PAYABLE BY TENANTS UNDER THE LEASES), INCOME AND EXPENSES FROM ANY
PORTION OF THE PROPERTY SHALL BE FIRST APPLIED TO CURRENT RENT OWED TO PURCHASER
(INCLUDING DELINQUENT RENT OWED TO PURCHASER AFTER CLOSING), THEN TO DELINQUENT
RENTS OWED TO SELLER FOR PERIODS PRIOR TO CLOSING. AFTER THE CLOSING, SELLER
SHALL CONTINUE TO HAVE THE RIGHT, BUT NOT THE OBLIGATION, IN ITS OWN NAME, TO
DEMAND PAYMENT OF AND TO COLLECT UNCOLLECTED RENTS OWED TO SELLER BY ANY TENANT,
WHICH RIGHT SHALL INCLUDE, WITHOUT LIMITATION, THE RIGHT TO CONTINUE OR COMMENCE
LEGAL ACTIONS OR PROCEEDINGS AGAINST ANY TENANT (BUT NOT THE RIGHT TO TERMINATE
ANY LEASE OR EVICT ANY TENANT) AND THE DELIVERY OF THE LEASES ASSIGNMENT SHALL
NOT CONSTITUTE A WAIVER BY SELLER OF SUCH RIGHT.  PURCHASER AGREES TO COOPERATE
WITH SELLER IN CONNECTION WITH ALL EFFORTS BY SELLER TO COLLECT SUCH UNCOLLECTED
RENTS AND TO TAKE ALL STEPS, WHETHER BEFORE OR WITHIN NINETY (90) CALENDAR DAYS
AFTER THE CLOSING DATE, AS MAY BE NECESSARY TO CARRY OUT THE INTENTION OF THE
FOREGOING, INCLUDING, WITHOUT LIMITATION, THE DELIVERY TO SELLER, WITHIN SEVEN
(7) CALENDAR DAYS AFTER A WRITTEN REQUEST, OF ANY RELEVANT BOOKS AND RECORDS
(INCLUDING, WITHOUT LIMITATION, RENT STATEMENTS, RECEIPTED BILLS AND COPIES OF
TENANT CHECKS USED IN PAYMENT OF SUCH RENT), THE EXECUTION OF ANY AND ALL
CONSENTS OR OTHER DOCUMENTS, AND THE UNDERTAKING OF ANY ACT REASONABLY NECESSARY
FOR THE COLLECTION OF SUCH UNCOLLECTED RENTS BY SELLER; PROVIDED, HOWEVER, THAT
PURCHASER’S OBLIGATION TO COOPERATE WITH SELLER PURSUANT TO THIS SENTENCE SHALL
NOT OBLIGATE PURCHASER TO TERMINATE ANY TENANT LEASE WITH AN EXISTING TENANT OR
EVICT ANY EXISTING TENANT FROM THE PROPERTY.

5.4.6.2 AT CLOSING, PURCHASER SHALL RECEIVE A CREDIT AGAINST THE PURCHASE PRICE
IN AN AMOUNT EQUAL TO THE RECEIVED AND UNAPPLIED BALANCE OF ALL CASH (OR CASH
EQUIVALENT) TENANT DEPOSITS, INCLUDING, BUT NOT LIMITED TO, SECURITY, DAMAGE OR
OTHER REFUNDABLE DEPOSITS PAID BY ANY OF THE TENANTS TO SECURE THEIR RESPECTIVE
OBLIGATIONS UNDER THE LEASES, TOGETHER, IN ALL CASES, WITH ANY INTEREST PAYABLE
TO THE TENANTS THEREUNDER AS MAY BE REQUIRED BY THEIR RESPECTIVE TENANT LEASE OR
STATE LAW (THE “ TENANT SECURITY DEPOSIT BALANCE”).  ANY CASH (OR CASH
EQUIVALENTS) HELD BY SELLER WHICH CONSTITUTES THE TENANT SECURITY DEPOSIT
BALANCE SHALL BE RETAINED BY SELLER IN EXCHANGE FOR THE FOREGOING CREDIT AGAINST
THE PURCHASE PRICE AND SHALL NOT BE TRANSFERRED BY SELLER PURSUANT TO THIS
CONTRACT (OR ANY OF THE DOCUMENTS DELIVERED AT CLOSING), BUT THE OBLIGATION WITH
RESPECT TO THE TENANT SECURITY DEPOSIT BALANCE NONETHELESS SHALL BE ASSUMED BY
PURCHASER.  THE TENANT SECURITY DEPOSIT BALANCE SHALL NOT INCLUDE ANY
NON-REFUNDABLE DEPOSITS OR FEES PAID BY TENANTS TO SELLER, EITHER PURSUANT TO
THE LEASES OR OTHERWISE.  BETWEEN THE EFFECTIVE DATE AND THE CLOSING DATE,
SELLER SHALL USE REASONABLE EFFORTS TO NOT APPLY ANY TENANT SECURITY DEPOSITS
AGAINST DELINQUENT RENT OF A TENANT UNLESS SUCH TENANT NO LONGER OCCUPIES SPACE
AT THE PROPERTY.

5.4.6.3 WITH RESPECT TO OPERATING EXPENSES, TAXES, UTILITY CHARGES, OTHER
OPERATING COST PASS-THROUGHS, RETROACTIVE RENTAL ESCALATIONS, SUMS OR CHARGES
PAYABLE BY TENANTS UNDER THE TENANT LEASES, TO THE EXTENT THAT SELLER HAS
RECEIVED AS OF THE CLOSING PAYMENTS ALLOCABLE TO PERIODS SUBSEQUENT TO CLOSING,
THE SAME SHALL BE PROPERLY PRORATED WITH AN ADJUSTMENT IN FAVOR OF PURCHASER,
AND PURCHASER SHALL RECEIVE A CREDIT THEREFOR AT CLOSING.  WITH RESPECT TO ANY
PAYMENTS RECEIVED BY PURCHASER AFTER THE CLOSING ALLOCABLE TO SELLER PRIOR TO
CLOSING, PURCHASER SHALL PROMPTLY PAY THE SAME TO SELLER.


5.4.7    WORK CREDIT.  AT CLOSING, PURCHASER SHALL RECEIVE A CREDIT AGAINST THE
PURCHASE PRICE IN AN AMOUNT EQUAL TO THE COST TO PERFORM THE WORK DESCRIBED IN
SCHEDULE 4.  THE COST OF THE WORK SHALL BE DETERMINED BY SELLER IN SELLER’S SOLE
DISCRETION PURSUANT TO A THIRD-PARTY BIDDING PROCESS.  SELLER SHALL DELIVER TO
PURCHASER A COPY OF A BID FOR THE WORK RECEIVED FROM A THIRD PARTY CONTRACTOR
NOT LATER THAN FIVE (5) BUSINESS DAYS PRIOR TO THE EXPIRATION OF THE FEASIBILITY
PERIOD.  PURCHASER ACKNOWLEDGES THAT SELLER SHALL BE UNDER NO OBLIGATION TO
UNDERTAKE ANY PART OF THE WORK OR TO ASSUME ANY EXPENSES IN CONNECTION WITH THE
WORK.  THE CREDIT PROVIDED AT CLOSING PURSUANT TO THIS SECTION 5.4.7 SHALL BE
FINAL AND NOT SUBJECT TO RE-ADJUSTMENT AFTER CLOSING.


5.4.8    INSURANCE.  NO PRORATION SHALL BE MADE IN RELATION TO INSURANCE
PREMIUMS AND INSURANCE POLICIES WILL NOT BE ASSIGNED TO PURCHASER.  SELLER SHALL
HAVE THE RISK OF LOSS OF THE PROPERTY UNTIL 11:59 P.M. THE DAY PRIOR TO THE
CLOSING DATE, AFTER WHICH TIME THE RISK OF LOSS SHALL PASS TO PURCHASER AND
PURCHASER SHALL BE RESPONSIBLE FOR OBTAINING ITS OWN INSURANCE THEREAFTER.


5.4.9    EMPLOYEES.  ALL OF SELLER’S AND SELLER’S MANAGER’S ON-SITE EMPLOYEES
SHALL HAVE THEIR EMPLOYMENT AT THE PROPERTY TERMINATED AS OF THE CLOSING DATE.


5.4.10  CLOSING COSTS.  PURCHASER SHALL PAY ANY TRANSFER, SALES, USE, GROSS
RECEIPTS OR SIMILAR TAXES, IMPOSED ON A PURCHASER, ANY PREMIUMS OR FEES REQUIRED
TO BE PAID BY PURCHASER WITH RESPECT TO THE TITLE POLICY PURSUANT TO
SECTION 4.1, AND ONE-HALF OF THE CUSTOMARY CLOSING COSTS OF THE ESCROW AGENT. 
SELLER SHALL PAY THE APPLICABLE NORTH CAROLINA REAL PROPERTY TRANSFER TAX FOR
THE CONVEYANCE OF THE PROPERTY AND ANY TRANSFER, SALES, USE, GROSS RECEIPTS OR
SIMILAR TAXES IMPOSED ON A SELLER, THE COST OF RECORDING ANY INSTRUMENTS
REQUIRED TO DISCHARGE ANY LIENS OR ENCUMBRANCES AGAINST THE PROPERTY, THE BASE
PREMIUM FOR THE TITLE POLICY TO THE EXTENT REQUIRED BY SECTION 4.1, AND ONE-HALF
OF THE CUSTOMARY CLOSING COSTS OF THE ESCROW AGENT.


5.4.11  POSSESSION.  POSSESSION OF THE PROPERTY, SUBJECT TO THE LEASES, PROPERTY
CONTRACTS WHICH ARE NOT IDENTIFIED AS TERMINATED CONTRACTS DURING THE
FEASIBILITY PERIOD (SUBJECT TO THE LIMITATIONS OF SECTION 3.6), AND PERMITTED
EXCEPTIONS, SHALL BE DELIVERED TO PURCHASER AT THE CLOSING UPON RELEASE FROM
ESCROW OF ALL ITEMS TO BE DELIVERED BY PURCHASER PURSUANT TO SECTION 5.3,
INCLUDING, WITHOUT LIMITATION, THE PURCHASE PRICE.  TO THE EXTENT REASONABLY
AVAILABLE TO SELLER, ORIGINALS OR COPIES OF THE LEASES AND PROPERTY CONTRACTS,
LEASE FILES, WARRANTIES, GUARANTIES, OPERATING MANUALS, KEYS TO THE PROPERTY,
AND SELLER’S BOOKS AND RECORDS (OTHER THAN PROPRIETARY INFORMATION)
(COLLECTIVELY, “ SELLER’S PROPERTY-RELATED FILES AND RECORDS”) REGARDING THE
PROPERTY SHALL BE MADE AVAILABLE TO PURCHASER AT THE PROPERTY AFTER THE
CLOSING.  PURCHASER AGREES, FOR A PERIOD OF NOT LESS THAN 3 YEARS AFTER THE
CLOSING (THE “ RECORDS HOLD PERIOD”), TO (A) PROVIDE AND ALLOW SELLER REASONABLE
ACCESS TO SELLER’S PROPERTY-RELATED FILES AND RECORDS FOR PURPOSES OF INSPECTION
AND COPYING THEREOF, AND (B) REASONABLY MAINTAIN AND PRESERVE SELLER’S
PROPERTY-RELATED FILES AND RECORDS.  IF AT ANY TIME AFTER THE RECORDS HOLD
PERIOD, PURCHASER DESIRES TO DISPOSE OF SELLER’S PROPERTY-RELATED FILES AND
RECORDS, PURCHASER MUST FIRST PROVIDE SELLER PRIOR WRITTEN NOTICE (THE “ RECORDS
DISPOSAL NOTICE”).  SELLER SHALL HAVE A PERIOD OF THIRTY (30) CALENDAR DAYS
AFTER RECEIPT OF THE RECORDS DISPOSAL NOTICE TO ENTER THE PROPERTY (OR SUCH
OTHER LOCATION WHERE SUCH RECORDS ARE THEN STORED) AND REMOVE OR COPY THOSE OF
SELLER’S PROPERTY-RELATED FILES AND RECORDS THAT SELLER DESIRES TO RETAIN.


5.4.12  SURVIVAL.  THE PROVISIONS OF THIS SECTION 5.4 SHALL SURVIVE THE CLOSING
AND DELIVERY OF THE DEED TO PURCHASER.


5.5       POST CLOSING ADJUSTMENTS.

  In general, and except as provided in this Contract or the Closing Documents,
Seller shall be entitled to all income, and shall pay all expenses, relating to
the operation of the Property for the period prior to the Closing Date and
Purchaser shall be entitled to all income, and shall pay all expenses, relating
to the operation of the Property for the period commencing on and after the
Closing Date.  Purchaser or Seller may request that Purchaser and Seller
undertake to re-adjust any item on the Proration Schedule (or any item omitted
therefrom), with the exception of real property taxes which shall be final and
not subject to readjustment, in accordance with the provisions of Section 5.4 of
this Contract; provided, however, that neither party shall have any obligation
to re-adjust any items (a) after the expiration of sixty (60) calendar days
after Closing, or (b) subject to such 60-day period, unless such items exceed
$2,000.00 in magnitude (either individually or in the aggregate).  The
provisions of this Section 5.5 shall survive the Closing and delivery of the
Deed to Purchaser.


ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER


6.1       SELLER’S REPRESENTATIONS.

  Except, in all cases, for any fact, information or condition disclosed in the
Title Documents, the Permitted Exceptions, the Property Contracts, or the
Materials, or which is otherwise known by Purchaser prior to the Closing, Seller
represents and warrants to Purchaser the following (collectively, the “ Seller’s
Representations”) as of the Effective Date and as of the Closing Date (provided
that Purchaser’s remedies if any such Seller’s Representations are untrue as of
the Closing Date are limited to those set forth in Section 8.1):


6.1.1    SELLER IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER
THE LAWS OF THE STATE OF ITS FORMATION SET FORTH IN THE INITIAL PARAGRAPH OF
THIS CONTRACT; AND, SUBJECT TO SECTION 8.2.4, HAS OR AT THE CLOSING SHALL HAVE
THE ENTITY POWER AND AUTHORITY TO SELL AND CONVEY THE PROPERTY AND TO EXECUTE
THE DOCUMENTS TO BE EXECUTED BY SELLER AND PRIOR TO THE CLOSING WILL HAVE TAKEN
AS APPLICABLE, ALL CORPORATE, PARTNERSHIP, LIMITED LIABILITY COMPANY OR
EQUIVALENT ENTITY ACTIONS REQUIRED FOR THE EXECUTION AND DELIVERY OF THIS
CONTRACT, AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
CONTRACT.  THE COMPLIANCE WITH OR FULFILLMENT OF THE TERMS AND CONDITIONS HEREOF
WILL NOT CONFLICT WITH, OR RESULT IN A BREACH OF, THE TERMS, CONDITIONS OR
PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, ANY CONTRACT TO WHICH SELLER IS A
PARTY OR BY WHICH SELLER IS OTHERWISE BOUND, WHICH CONFLICT, BREACH OR DEFAULT
WOULD HAVE A MATERIAL ADVERSE AFFECT ON SELLER’S ABILITY TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS CONTRACT OR ON THE PROPERTY.  SUBJECT TO
SECTION 8.2.4, THIS CONTRACT IS A VALID, BINDING AND ENFORCEABLE AGREEMENT
AGAINST SELLER IN ACCORDANCE WITH ITS TERMS;


6.1.2    OTHER THAN THE LEASES AND THE PROPERTY CONTRACTS, THE PROPERTY IS NOT
SUBJECT TO ANY WRITTEN LEASE EXECUTED BY SELLER OR, TO SELLER’S KNOWLEDGE, ANY
OTHER POSSESSORY INTERESTS OF ANY PERSON;


6.1.3    SELLER IS NOT A “FOREIGN PERSON,” AS THAT TERM IS USED AND DEFINED IN
THE INTERNAL REVENUE CODE, SECTION 1445, AS AMENDED;


6.1.4    EXCEPT FOR (A) ANY ACTIONS BY SELLER TO EVICT TENANTS UNDER THE LEASES,
OR (B) ANY MATTER COVERED BY SELLER’S CURRENT INSURANCE POLICY(IES), TO SELLER’S
KNOWLEDGE, THERE ARE NO ACTIONS, PROCEEDINGS, LITIGATION OR GOVERNMENTAL
INVESTIGATIONS OR CONDEMNATION ACTIONS EITHER PENDING OR THREATENED IN WRITING
AGAINST THE PROPERTY;


6.1.5    TO SELLER’S KNOWLEDGE, EXCEPT FOR THE MATTERS SET FORTH IN SCHEDULE 4,
SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE FROM A GOVERNMENTAL AGENCY OF ANY
UNCURED MATERIAL VIOLATIONS OF ANY FEDERAL, STATE, COUNTY OR MUNICIPAL LAW,
ORDINANCE, ORDER, REGULATION OR REQUIREMENT AFFECTING THE PROPERTY;


6.1.6    TO SELLER’S KNOWLEDGE, SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE OF
ANY MATERIAL DEFAULT BY SELLER UNDER ANY OF THE PROPERTY CONTRACTS THAT WILL NOT
BE TERMINATED ON THE CLOSING DATE;


6.1.7    TO SELLER’S KNOWLEDGE, THE RENT ROLL (AS UPDATED PURSUANT TO SECTION
5.2.11) IS ACCURATE IN ALL MATERIAL RESPECTS; AND


6.1.8    TO SELLER’S KNOWLEDGE, THE PROPERTY CONTRACTS LIST (AS UPDATED PURSUANT
TO SECTION 5.2.12) IS ACCURATE IN ALL MATERIAL RESPECTS.


6.1.9    TO SELLER’S KNOWLEDGE, SELLER HAS COMPLIED IN ALL MATERIAL RESPECTS
WITH ITS OBLIGATIONS UNDER THE CONSENT AGREEMENT REFERENCED IN SECTION 14.2 AS
IT RELATES TO THE PROPERTY.


6.2       AS-IS.

  Except for Seller’s Representations, the Property is expressly purchased and
sold “AS IS,” “WHERE IS,” and “WITH ALL FAULTS.”  The Purchase Price and the
terms and conditions set forth herein are the result of arm’s-length bargaining
between entities familiar with transactions of this kind, and said price, terms
and conditions reflect the fact that Purchaser shall have the benefit of, and is
not relying upon, any information provided by Seller or Broker or statements,
representations or warranties, express or implied, made by or enforceable
directly against Seller or Broker, including, without limitation, any relating
to the value of the Property, the physical or environmental condition of the
Property, any state, federal, county or local law, ordinance, order or permit;
or the suitability, compliance or lack of compliance of the Property with any
regulation, or any other attribute or matter of or relating to the Property
(other than any covenants of title contained in the Deed conveying the Property
and Seller’s Representations).  Purchaser agrees that Seller shall not be
responsible or liable to Purchaser for any defects, errors or omissions, or on
account of any conditions affecting the Property.  Purchaser, its successors and
assigns, and anyone claiming by, through or under Purchaser, hereby fully
releases Seller’s Indemnified Parties from, and irrevocably waives its right to
maintain, any and all claims and causes of action that it or they may now have
or hereafter acquire against Seller’s Indemnified Parties with respect to any
and all Losses arising from or related to any defects, errors, omissions or
other conditions affecting the Property.  Purchaser represents and warrants
that, as of the date hereof and as of the Closing Date, it has and shall have
reviewed and conducted such independent analyses, studies (including, without
limitation, environmental studies and analyses concerning the presence of lead,
asbestos, water intrusion and/or fungal growth and any resulting damage, PCBs
and radon in and about the Property), reports, investigations and inspections as
it deems appropriate in connection with the Property.  If Seller  provides or
has provided any documents, summaries, opinions or work product of consultants,
surveyors, architects, engineers, title companies, governmental authorities or
any other person or entity with respect to the Property, including, without
limitation, the offering prepared by Broker, Purchaser and Seller agree that
Seller has done so or shall do so only for the convenience of both parties,
Purchaser shall not rely thereon and the reliance by Purchaser upon any such
documents, summaries, opinions or work product shall not create or give rise to
any liability of or against Seller’s Indemnified Parties.  Purchaser shall rely
only upon any title insurance obtained by Purchaser with respect to title to the
Property.  Purchaser acknowledges and agrees that no representation has been
made and no responsibility is assumed by Seller with respect to current and
future applicable zoning or building code requirements or the compliance of the
Property with any other laws, rules, ordinances or regulations, the financial
earning capacity or expense history of the Property, the continuation of
contracts, continued occupancy levels of the Property, or any part thereof, or
the continued occupancy by tenants of any Leases or, without limiting any of the
foregoing, occupancy at Closing.  Prior to Closing, Seller shall have the right,
but not the obligation, to enforce its rights against any and all Property
occupants, guests or tenants.  Purchaser agrees that the departure or removal,
prior to Closing, of any of such guests, occupants or tenants shall not be the
basis for, nor shall it give rise to, any claim on the part of Purchaser, nor
shall it affect the obligations of Purchaser under this Contract in any manner
whatsoever; and Purchaser shall close title and accept delivery of the Deed with
or without such tenants in possession and without any allowance or reduction in
the Purchase Price under this Contract.  Purchaser hereby releases Seller from
any and all claims and liabilities relating to the foregoing matters.  The
provisions of this Section 6.2 shall survive the Closing and delivery of the
Deed to Purchaser.


6.3       SURVIVAL OF SELLER’S REPRESENTATIONS.

  Seller and Purchaser agree that Seller’s Representations shall survive Closing
for a period of 6 months (the “ Survival Period”).  Seller shall have no
liability after the Survival Period with respect to Seller’s Representations
contained herein except to the extent that Purchaser has requested arbitration
against Seller during the Survival Period for breach of any of Seller’s
Representations.  Under no circumstances shall Seller be liable to Purchaser for
more than $350,000 in any individual instance or in the aggregate for all
breaches of Seller’s Representations, nor shall Purchaser be entitled to bring
any claim for a breach of Seller’s Representations unless the claim for damages
(either in the aggregate or as to any individual claim) by Purchaser exceeds
$3,000.  In the event that Seller breaches any representation contained in
Section 6.1 and Purchaser had knowledge of such breach prior to the Closing
Date, Purchaser shall be deemed to have waived any right of recovery, and Seller
shall not have any liability in connection therewith.


6.4       DEFINITION OF SELLER’S KNOWLEDGE.

  Any representations and warranties made “to the knowledge of Seller” shall not
be deemed to imply any duty of inquiry.  For purposes of this Contract, the term
Seller’s “ knowledge” shall mean and refer only to actual knowledge of the
Regional Property Manager and shall not be construed to refer to the knowledge
of any other partner, officer, director, agent, employee or representative of
the Seller, or any affiliate of the Seller, or to impose upon such Regional
Property Manager any duty to investigate the matter to which such actual
knowledge or the absence thereof pertains, or to impose upon such Regional
Property Manager any individual personal liability.  As used herein, the term
Designated Representative shall refer to Dawn Bailey who is the Regional
Property Manager handling this Property (the “ Regional Property Manager”).


6.5       REPRESENTATIONS AND WARRANTIES OF PURCHASER.

  For the purpose of inducing Seller to enter into this Contract and to
consummate the sale and purchase of the Property in accordance herewith,
Purchaser represents and warrants to Seller the following as of the Effective
Date and as of the Closing Date:


6.5.1    PURCHASER IS A LIMITED LIABILITY COMPANY DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF NEW YORK.


6.5.2    PURCHASER, ACTING THROUGH ANY OF ITS OR THEIR DULY EMPOWERED AND
AUTHORIZED OFFICERS OR MEMBERS, HAS ALL NECESSARY ENTITY POWER AND AUTHORITY TO
OWN AND USE ITS PROPERTIES AND TO TRANSACT THE BUSINESS IN WHICH IT IS ENGAGED,
AND HAS FULL POWER AND AUTHORITY TO ENTER INTO THIS CONTRACT, TO EXECUTE AND
DELIVER THE DOCUMENTS AND INSTRUMENTS REQUIRED OF PURCHASER HEREIN, AND TO
PERFORM ITS OBLIGATIONS HEREUNDER; AND NO CONSENT OF ANY OF PURCHASER’S
PARTNERS, DIRECTORS, OFFICERS OR MEMBERS ARE REQUIRED TO SO EMPOWER OR AUTHORIZE
PURCHASER.  THE COMPLIANCE WITH OR FULFILLMENT OF THE TERMS AND CONDITIONS
HEREOF WILL NOT CONFLICT WITH, OR RESULT IN A BREACH OF, THE TERMS, CONDITIONS
OR PROVISIONS OF, OR CONSTITUTE A DEFAULT UNDER, ANY CONTRACT TO WHICH PURCHASER
IS A PARTY OR BY WHICH PURCHASER IS OTHERWISE BOUND, WHICH CONFLICT, BREACH OR
DEFAULT WOULD HAVE A MATERIAL ADVERSE AFFECT ON PURCHASER’S ABILITY TO
CONSUMMATE THE TRANSACTION CONTEMPLATED BY THIS CONTRACT.  THIS CONTRACT IS A
VALID, BINDING AND ENFORCEABLE AGREEMENT AGAINST PURCHASER IN ACCORDANCE WITH
ITS TERMS.


6.5.3    NO PENDING OR, TO THE KNOWLEDGE OF PURCHASER, THREATENED LITIGATION
EXISTS WHICH IF DETERMINED ADVERSELY WOULD RESTRAIN THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED BY THIS CONTRACT OR WOULD DECLARE ILLEGAL, INVALID OR
NON-BINDING ANY OF PURCHASER’S OBLIGATIONS OR COVENANTS TO SELLER.


6.5.4    OTHER THAN SELLER’S REPRESENTATIONS, PURCHASER HAS NOT RELIED ON ANY
REPRESENTATION OR WARRANTY MADE BY SELLER OR ANY REPRESENTATIVE OF SELLER
(INCLUDING, WITHOUT LIMITATION, BROKER) IN CONNECTION WITH THIS CONTRACT AND THE
ACQUISITION OF THE PROPERTY.


6.5.5    THE BROKER AND ITS AFFILIATES DO NOT, AND WILL NOT AT THE CLOSING, HAVE
ANY DIRECT OR INDIRECT LEGAL, BENEFICIAL, ECONOMIC OR VOTING INTEREST IN
PURCHASER (OR IN AN ASSIGNEE OF PURCHASER, WHICH PURSUANT TO SECTION 13.3,
ACQUIRES THE PROPERTY AT THE CLOSING), NOR HAS PURCHASER OR ANY AFFILIATE OF
PURCHASER GRANTED (AS OF THE EFFECTIVE DATE OR THE CLOSING DATE) THE BROKER OR
ANY OF ITS AFFILIATES ANY RIGHT OR OPTION TO ACQUIRE ANY DIRECT OR INDIRECT
LEGAL, BENEFICIAL, ECONOMIC OR VOTING INTEREST IN PURCHASER.


6.5.6    PURCHASER IS NOT A PROHIBITED PERSON.


6.5.7    TO PURCHASER’S KNOWLEDGE, NONE OF ITS INVESTORS, AFFILIATES OR BROKERS
OR OTHER AGENTS (IF ANY), ACTING OR BENEFITING IN ANY CAPACITY IN CONNECTION
WITH THIS CONTRACT IS A PROHIBITED PERSON.


6.5.8    THE FUNDS OR OTHER ASSETS PURCHASER WILL TRANSFER TO SELLER UNDER THIS
CONTRACT ARE NOT THE PROPERTY OF, OR BENEFICIALLY OWNED, DIRECTLY OR INDIRECTLY,
BY A PROHIBITED PERSON.


6.5.9    THE FUNDS OR OTHER ASSETS PURCHASER WILL TRANSFER TO SELLER UNDER THIS
CONTRACT ARE NOT THE PROCEEDS OF SPECIFIED UNLAWFUL ACTIVITY AS DEFINED BY 18
U.S.C. § 1956(C)(7).

The provisions of this Section 6.5 shall survive the Closing and delivery of the
Deed to Purchaser.


ARTICLE VII
OPERATION OF THE PROPERTY


7.1       LEASES AND PROPERTY CONTRACTS.

  During the period of time from the Effective Date to the Closing Date, in the
ordinary course of business Seller may enter into new Property Contracts, new
Leases, renew existing Leases or modify, terminate or accept the surrender or
forfeiture of any of the Leases, modify any Property Contracts, or institute and
prosecute any available remedies for default under any Lease or Property
Contract without first obtaining the written consent of Purchaser; provided,
however, Seller agrees that any such new or renewed Leases shall not have a term
in excess of 1 year (or such longer period of time for which such Leases are
entered into by Seller in the ordinary course of its operation of the Property)
without the prior written consent of Purchaser, which consent shall not be
unreasonably withheld, conditioned or delayed. From the Effective Date until the
Closing Date, Seller shall only enter into new Property Contracts that are
terminable on thirty (30) days prior written notice without penalty or costs.


7.2       GENERAL OPERATION OF PROPERTY.

  Except as specifically set forth in this Article VII, Seller shall operate and
maintain the Property after the Effective Date in the ordinary course of
business, and except as necessary in the Seller’s sole discretion to address (a)
any life or safety issue at the Property or (b) any other matter which in
Seller’s reasonable discretion materially adversely affects the use, operation
or value of the Property, Seller will not make any material alterations to the
Property or remove any material Fixtures and Tangible Personal Property without
the prior written consent of Purchaser which consent shall not be unreasonably
withheld, denied or delayed.  Five (5) Business Days prior to the Closing, the
Seller shall use commercially reasonable efforts to cause all Tenant Units which
have been vacant for five (5) calendar days or more to be in Rent-Ready
Condition.  Purchaser may, at its option, inspect the Property not less than
five (5) Business Days prior to Closing to verify that such vacant Tenant Units
are in such rent-ready condition.  With respect to each Tenant Unit that has
been vacant for five (5) calendar days or more prior to such inspection date
that is not in Rent-Ready Condition on the date of Closing, Purchaser shall
receive a credit against the Purchase Price at Closing in the sum of $750.00. 
(As used herein, “ Rent-Ready Condition” means: interior carpets have been
shampooed, interior walls have been freshly painted, kitchen appliances (and
water heaters and HVAC to the extent such items serve only the individual Tenant
Unit(s)) are in working order, and there is no material damage to the doors,
walls, ceilings, floors and windows inside such Tenant Units.)


7.3       LIENS.

  Other than utility easements necessary for the operation of the Property and
temporary construction easements granted by Seller in the ordinary course of
business, Seller covenants that it will not voluntarily create or cause any
lien, utility easement or encumbrance to attach to the Property between the
Effective Date and the Closing Date (other than Leases and Property Contracts as
provided in Section 7.1) unless Purchaser approves such lien, utility easement
or encumbrance, which approval shall not be unreasonably withheld or delayed. 
If Purchaser approves any such subsequent lien or encumbrance, the same shall be
deemed a Permitted Encumbrance for all purposes hereunder.


ARTICLE VIII
CONDITIONS PRECEDENT TO CLOSING


8.1       PURCHASER’S CONDITIONS TO CLOSING.

  Without limiting any of the rights of Purchaser elsewhere provided for in this
Contract, Purchaser’s obligation to close under this Contract, shall be subject
to and conditioned upon the fulfillment of each and all of the following
conditions precedent:


8.1.1    ALL OF THE DOCUMENTS REQUIRED TO BE DELIVERED BY SELLER TO PURCHASER AT
THE CLOSING PURSUANT TO THE TERMS AND CONDITIONS HEREOF SHALL HAVE BEEN
DELIVERED;


8.1.2    EACH OF SELLER’S REPRESENTATIONS SHALL BE TRUE IN ALL MATERIAL RESPECTS
AS OF THE CLOSING DATE;


8.1.3    SELLER SHALL HAVE COMPLIED WITH, FULFILLED AND PERFORMED IN ALL
MATERIAL RESPECTS EACH OF THE COVENANTS, TERMS AND CONDITIONS TO BE COMPLIED
WITH, FULFILLED OR PERFORMED BY SELLER HEREUNDER; AND


8.1.4    NEITHER SELLER NOR SELLER’S GENERAL PARTNER SHALL BE A DEBTOR IN ANY
BANKRUPTCY PROCEEDING NOR SHALL HAVE BEEN IN THE LAST 6 MONTHS A DEBTOR IN ANY
BANKRUPTCY PROCEEDING.

8.1.5    There shall not be any pending litigation or, to the knowledge of
either Purchaser or Seller, any litigation threatened in writing which, if
determined adversely, would restrain the consummation of any of the transactions
contemplated by this Contract or declare illegal, invalid or nonbinding any of
the covenants or obligations of Seller.

Notwithstanding anything to the contrary, there are no other conditions on
Purchaser’s obligation to Close except as expressly set forth in this
Section 8.1.  If any condition set forth in Sections 8.1.1, 8.1.3 or 8.1.4 is
not met, Purchaser may (a) waive any of the foregoing conditions and proceed to
Closing on the Closing Date with no offset or deduction from the Purchase Price,
or (b) if such failure constitutes a default by Seller, exercise any of its
remedies pursuant to Section 10.2.  If the conditions set forth in Section 8.1.2
and 8.1.5 are not met, Purchaser may, as its sole and exclusive remedy, (i)
notify Seller of Purchaser’s election to terminate this Contract and receive a
return of the Deposit from the Escrow Agent, or (ii) waive such condition and
proceed to Closing on the Closing Date with no offset or deduction from the
Purchase Price. 


8.2       SELLER’S CONDITIONS TO CLOSING.

  Without limiting any of the rights of Seller elsewhere provided for in this
Contract, Seller’s obligation to close with respect to conveyance of the
Property under this Contract shall be subject to and conditioned upon the
fulfillment of each and all of the following conditions precedent:


8.2.1    ALL OF THE DOCUMENTS AND FUNDS REQUIRED TO BE DELIVERED BY PURCHASER TO
SELLER AT THE CLOSING PURSUANT TO THE TERMS AND CONDITIONS HEREOF SHALL HAVE
BEEN DELIVERED;


8.2.2    EACH OF THE REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER
CONTAINED HEREIN SHALL BE TRUE IN ALL MATERIAL RESPECTS AS OF THE CLOSING DATE;


8.2.3    PURCHASER SHALL HAVE COMPLIED WITH, FULFILLED AND PERFORMED IN ALL
MATERIAL RESPECTS EACH OF THE COVENANTS, TERMS AND CONDITIONS TO BE COMPLIED
WITH, FULFILLED OR PERFORMED BY PURCHASER HEREUNDER;


8.2.4    SELLER SHALL HAVE RECEIVED ALL CONSENTS, DOCUMENTATION AND APPROVALS
NECESSARY TO CONSUMMATE AND FACILITATE THE TRANSACTIONS CONTEMPLATED HEREBY (A)
FROM SELLER’S PARTNERS, MEMBERS, MANAGERS, SHAREHOLDERS OR DIRECTORS TO THE
EXTENT REQUIRED BY SELLER’S (OR SELLER’S AFFILIATES’) ORGANIZATIONAL DOCUMENTS,
AND (B) AS REQUIRED BY LAW.  SELLER HAS INFORMED PURCHASER THAT IN CONNECTION
WITH THE SALE OF THE PROPERTY PURSUANT TO THIS CONTRACT, SELLER IS REQUIRED TO
FILE AN INFORMATION STATEMENT WITH THE UNITED STATES SECURITIES EXCHANGE
COMMISSION (THE “ SEC”) PURSUANT TO RULE 14(C) OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED (THE “ INFORMATION STATEMENT”) AND TO DISTRIBUTE THE
INFORMATION STATEMENT TO SELLER'S LIMITED PARTNERS.  SELLER SHALL FILE THE
INFORMATION STATEMENT WITH THE SEC AFTER THE EFFECTIVE DATE.  IT SHALL BE A
CONDITION TO SELLER’S CLOSING OBLIGATIONS HEREUNDER THAT (A) EITHER (X) SELLER
HAS NOT RECEIVED ANY COMMENTS ON THE INFORMATION STATEMENT FROM SEC FOR A PERIOD
OF TEN (10) BUSINESS DAYS AFTER THE INFORMATION STATEMENT HAS BEEN FILED WITH
THE SEC OR (Y) IF SELLER HAS RECEIVED COMMENTS FROM THE SEC WITHIN SUCH TEN (10)
BUSINESS DAY PERIOD, SUCH COMMENTS HAVE BEEN ADDRESSED TO THE SATISFACTION OF
THE SEC AND THE SEC HAS CONFIRMED THAT IT HAS NO FURTHER COMMENTS TO THE
INFORMATION STATEMENT AND (B) THEREAFTER THE INFORMATION STATEMENT HAS BEEN
DELIVERED TO EACH OF THE LIMITED PARTNERS OF SELLER AND A PERIOD OF NOT LESS
THAN TWENTY (20) CALENDAR DAYS HAS EXPIRED; AND

8.2.5    There shall not be any pending litigation or, to the knowledge of
either Purchaser or Seller, any litigation threatened in writing which, if
determined adversely, would restrain the consummation of any of the transactions
contemplated by this Contract or declare illegal, invalid or nonbinding any of
the covenants or obligations of Purchaser.

If any of the foregoing conditions to Seller’s obligation to close with respect
to conveyance of the Property under this Contract are not met, Seller may (a)
waive any of the foregoing conditions and proceed to Closing on the Closing
Date, or (b) terminate this Contract, and, if such failure constitutes a default
by Purchaser, exercise any of its remedies under Section 10.1.  If Seller is
unable to close with respect to the conveyance of the Property under this
Contract as a result of a failure to meet the conditions in Section 8.2.4 or
Section 8.2.5 (but only to the extent that any pending or threatened litigation
is not caused by a default under this Contract by Purchaser), Purchaser shall be
entitled to a return of Purchaser's Deposit.


ARTICLE IX
BROKERAGE


9.1       INDEMNITY.

  Seller represents and warrants to Purchaser that it has dealt only with
Apartment Realty Advisors (“ Broker”) in connection with this Contract.  Seller
and Purchaser each represents and warrants to the other that, other than Broker,
it has not dealt with or utilized the services of any other real estate broker,
sales person or finder in connection with this Contract, and each party agrees
to indemnify, hold harmless, and, if requested in the sole and absolute
discretion of the indemnitee, defend (with counsel approved by the indemnitee)
the other party from and against all Losses relating to brokerage commissions
and finder’s fees arising from or attributable to the acts or omissions of the
indemnifying party.  The provisions of this Section 9.1 shall survive the
termination of this Contract, and if not so terminated, the Closing and delivery
of the Deed to Purchaser.


9.2       BROKER COMMISSION.

  If the Closing occurs, Seller agrees to pay Broker a commission according to
the terms of a separate contract.  Broker shall not be deemed a party or third
party beneficiary of this Contract.


9.3       BROKER SIGNATURE PAGE.

  As a condition to Seller’s obligation to pay the commission pursuant to
Section 9.2, Broker shall execute the signature page for Broker attached hereto
solely for purposes of confirming the matters set forth therein; provided,
however, that (a) Broker’s signature hereon shall not be a prerequisite to the
binding nature of this Contract on Purchaser and Seller, and the same shall
become fully effective upon execution by Purchaser and Seller, and (b) the
signature of Broker will not be necessary to amend any provision of this
Contract.


ARTICLE X
DEFAULTS AND REMEDIES


10.1     PURCHASER DEFAULT.

  If Purchaser defaults in its obligations hereunder to (a) deliver the Initial
Deposit or Additional Deposit (or any other deposit or payment required of
Purchaser hereunder), (b) deliver to the Seller the deliveries specified under
Section 5.3 on the date required thereunder, or (c) deliver the Purchase Price
at the time required by Section 2.2.4 and close on the purchase of the Property
on the Closing Date, then, immediately and without notice or cure, Purchaser
shall forfeit the Deposit, and the Escrow Agent shall deliver the Deposit to
Seller, and neither party shall be obligated to proceed with the purchase and
sale of the Property.  If Purchaser materially defaults in any of its other
representations, warranties or obligations under this Contract, and such default
continues for more than ten (10) calendar days after written notice from Seller,
then Purchaser shall forfeit the Deposit, and the Escrow Agent shall deliver the
Deposit to Seller, and neither party shall be obligated to proceed with the
purchase and sale of the Property.  The Deposit is liquidated damages and
recourse to the Deposit is, except for Purchaser’s indemnity and confidentiality
obligations hereunder, Seller’s sole and exclusive remedy for Purchaser’s
failure to perform its obligation to purchase the Property or breach of a
representation or warranty.  Seller expressly waives the remedies of specific
performance and additional damages for such default by Purchaser.  SELLER AND
PURCHASER ACKNOWLEDGE THAT SELLER’S DAMAGES WOULD BE DIFFICULT TO DETERMINE, AND
THAT THE DEPOSIT IS A REASONABLE ESTIMATE OF SELLER’S DAMAGES RESULTING FROM A
DEFAULT BY PURCHASER IN ITS OBLIGATION TO PURCHASE THE PROPERTY.  SELLER AND
PURCHASER FURTHER AGREE THAT THIS SECTION 10.1 IS INTENDED TO AND DOES LIQUIDATE
THE AMOUNT OF DAMAGES DUE SELLER, AND SHALL BE SELLER’S EXCLUSIVE REMEDY AGAINST
PURCHASER, BOTH AT LAW AND IN EQUITY, ARISING FROM OR RELATED TO A BREACH BY
PURCHASER OF ITS OBLIGATION TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS
CONTRACT, OTHER THAN WITH RESPECT TO PURCHASER’S INDEMNITY AND CONFIDENTIALITY
OBLIGATIONS HEREUNDER.


10.2     SELLER DEFAULT.

  If Seller, prior to the Closing, materially defaults in its representations,
warranties, covenants, or obligations under this Contract, including to sell the
Property as required by this Contract, and such material default continues for
more than ten (10) calendar days after written notice from Purchaser (except
with respect to Seller’s failure to close in accordance with Section 5.2 or
Seller’s failure to make the deliveries specified under Section 5.2 on the date
required thereunder, for which no notice shall be required), then, at
Purchaser’s election and as Purchaser’s sole and exclusive remedy, either (a)
this Contract shall terminate, and all payments and things of value, including
the Deposit, provided by Purchaser hereunder shall be returned to Purchaser
(subject to Purchaser’s obligation under Section 3.5.2 to return or certify the
destruction of all Third-Party Reports and information and Materials provided to
Purchaser as a pre-condition to the return of the Deposit) and Purchaser may
recover, as its sole recoverable damages (but without limiting its right to
receive a refund of the Deposit), its direct and actual out-of-pocket expenses
and costs (documented by paid invoices to third parties) in connection with this
transaction, which damages shall not exceed $30,000 in aggregate, or
(b) Purchaser may seek specific performance of Seller’s obligation to deliver
the Deed pursuant to this Contract (but not damages).  Purchaser agrees that it
shall promptly deliver to Seller an assignment, without recourse, of all of
Purchaser’s right, title and interest in and to (together with possession of)
all plans, studies, surveys, reports, and other materials paid for with the
out-of-pocket expenses reimbursed by Seller pursuant to the foregoing sentence. 
SELLER AND PURCHASER FURTHER AGREE THAT THIS SECTION 10.2 IS INTENDED TO AND
DOES LIMIT THE AMOUNT OF DAMAGES DUE PURCHASER AND THE REMEDIES AVAILABLE TO
PURCHASER, AND SHALL BE PURCHASER’S EXCLUSIVE REMEDY AGAINST SELLER, BOTH AT LAW
AND IN EQUITY ARISING FROM OR RELATED TO A BREACH BY SELLER OF ITS
REPRESENTATIONS, WARRANTIES, OR COVENANTS OR ITS OBLIGATION TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THIS CONTRACT.  UNDER NO CIRCUMSTANCES MAY
PURCHASER SEEK OR BE ENTITLED TO RECOVER ANY SPECIAL, CONSEQUENTIAL, PUNITIVE,
SPECULATIVE OR INDIRECT DAMAGES, ALL OF WHICH PURCHASER SPECIFICALLY WAIVES,
FROM SELLER FOR ANY BREACH BY SELLER, OF ITS REPRESENTATIONS, WARRANTIES OR
COVENANTS OR ITS OBLIGATIONS UNDER THIS CONTRACT.  PURCHASER SPECIFICALLY WAIVES
THE RIGHT TO FILE ANY LIS PENDENS OR ANY LIEN AGAINST THE PROPERTY UNLESS AND
UNTIL IT HAS IRREVOCABLY ELECTED TO SEEK SPECIFIC PERFORMANCE OF THIS CONTRACT
AND HAS FILED AN ACTION SEEKING SUCH REMEDY.


ARTICLE XI
RISK OF LOSS OR CASUALTY


11.1     MAJOR DAMAGE.

  In the event that the Property is damaged or destroyed by fire or other
casualty prior to Closing, and the cost for demolition, site cleaning,
restoration, replacement, or other repairs (collectively, the “ Repairs”), is
more than $500,000, then Seller shall have no obligation to make such Repairs,
and shall notify Purchaser in writing of such damage or destruction (the “
Damage Notice”).  Within 10 days after Purchaser’s receipt of the Damage Notice,
Purchaser may elect at its option to terminate this Contract by delivering
written notice to Seller in which event the Deposit shall be refunded to
Purchaser.  In the event Purchaser fails to terminate this Contract within the
foregoing 10-day period, this transaction shall be closed in accordance with
Section 11.3 below.


11.2     MINOR DAMAGE.

  In the event that the Property is damaged or destroyed by fire or other
casualty prior to the Closing, and the cost of Repairs is equal to or less than
$500,000, this transaction shall be closed in accordance with Section 11.3,
notwithstanding such casualty.  In such event, Seller may at its election
endeavor to make such Repairs to the extent of any recovery from insurance
carried on the Property, if such Repairs can be reasonably effected before the
Closing.  Regardless of Seller’s election to commence such Repairs, or Seller’s
ability to complete such Repairs prior to Closing, this transaction shall be
closed in accordance with Section 11.3 below.


11.3     CLOSING.

  In the event Purchaser fails to terminate this Contract following a casualty
as set forth in Section 11.1, or in the event of a casualty as set forth in
Section 11.2, then this transaction shall be closed in accordance with the terms
of the Contract, at Seller’s election, either (i) for the full Purchase Price,
notwithstanding any such casualty, in which case Purchaser shall, at Closing,
execute and deliver an assignment and assumption (in a form prepared by Seller
and reasonably acceptable by Purchaser) of Seller’s rights and obligations with
respect to the insurance claim related to such casualty, and thereafter
Purchaser shall receive all insurance proceeds pertaining to such claim, less
any documented third-party amounts which may already have been spent by Seller
for or in connection with Repairs (plus a credit against the Purchase Price at
Closing in the amount of any deductible payable by Seller in connection
therewith); or (ii) for the full Purchase Price less a credit to Purchaser in
the amount necessary to complete such Repairs (less any amounts which may
already have been spent by Seller for Repairs) as determined by an engineer
reasonably acceptable to Seller and Purchaser.  If the damage or destruction is
not covered by insurance, then Seller shall either repair the damage or provide
a credit against the Purchase Price in an amount necessary to complete the
repair, as reasonably determined by Seller and Purchaser.


11.4     REPAIRS.

  To the extent that Seller elects to commence any Repairs prior to Closing,
then Seller shall be entitled to receive and apply available insurance proceeds
to any portion of such Repairs completed or installed prior to Closing, with
Purchaser being responsible for completion of such Repairs after Closing.  To
the extent that any Repairs have been commenced prior to Closing, then the
Property Contracts shall include, and Purchaser shall assume at Closing, all
construction and other contracts entered into by Seller in connection with such
Repairs, provided that Purchaser shall have approved, in writing, such
construction or other contracts, such approval not to be unreasonably withheld
or delayed.  The provisions of this Section 11.4 shall survive the Closing and
delivery of the Deed to Purchaser.


ARTICLE XII
EMINENT DOMAIN


12.1     EMINENT DOMAIN.

  In the event that, at the time of Closing, any material part of the Property
is (or previously has been) acquired, or is about to be acquired, by any
governmental agency by the powers of eminent domain or transfer in lieu thereof
(or in the event that at such time there is any notice of any such acquisition
or intent to acquire by any such governmental agency), Purchaser shall have the
right, at Purchaser’s option, to terminate this Contract by giving written
notice within ten (10) calendar days after Purchaser’s receipt from Seller of
notice of the occurrence of such event, and if Purchaser so terminates this
Contract, Purchaser shall recover the Initial Deposit and the Additional Deposit
(if such Additional Deposit has been made) (subject to Purchaser’s obligation
under Section 3.5.2 to return or certify the destruction of all Third-Party
Reports and information and Materials provided to Purchaser as a pre-condition
to the return of the applicable portion of the Deposit).  If Purchaser fails to
terminate this Contract within such 10-day period, this transaction shall be
closed in accordance with the terms of this Contract for the full Purchase Price
and Purchaser shall receive the full benefit of any condemnation award.  It is
expressly agreed between the parties hereto that this section shall in no way
apply to customary dedications for public purposes which may be necessary for
the development of the Property.


ARTICLE XIII
MISCELLANEOUS


13.1     BINDING EFFECT OF CONTRACT.

  This Contract shall not be binding on either party until executed by both
Purchaser and Seller.  As provided in Section 2.3.5 and Section 9.3 above,
neither the Escrow Agent’s nor the Broker’s execution of this Contract shall be
a prerequisite to its effectiveness.


13.2     EXHIBITS AND SCHEDULES.

  All Exhibits and Schedules are a part of this Contract for all purposes.


13.3     ASSIGNABILITY.

  This Contract is not assignable by Purchaser without first obtaining the prior
written approval of Seller, except that Purchaser may assign this Contract
without first obtaining the prior written approval of Seller to one or more
entities so long as (a) Purchaser is an affiliate of the purchasing entity(ies),
(b) Purchaser is not released from its liability hereunder, and (c) Purchaser
provides written notice to Seller of any proposed assignment no later than ten
(10) calendar days prior to the Closing Date.  As used herein, an affiliate is a
person or entity controlled by, under common control with, or controlling
another person or entity.


13.4     BINDING EFFECT.

  Subject to Section 13.3, this Contract shall be binding upon and inure to the
benefit of Seller and Purchaser, and their respective successors, heirs and
permitted assigns.


13.5     CAPTIONS.

  The captions, headings, and arrangements used in this Contract are for
convenience only and do not in any way affect, limit, amplify, or modify the
terms and provisions hereof.


13.6     NUMBER AND GENDER OF WORDS.

  Whenever herein the singular number is used, the same shall include the plural
where appropriate, and words of any gender shall include each other gender where
appropriate.


13.7     NOTICES.

  All notices, demands, requests and other communications required or permitted
hereunder shall be in writing, and shall be (a) personally delivered with a
written receipt of delivery; (b) sent by a nationally-recognized overnight
delivery service requiring a written acknowledgement of receipt or providing a
certification of delivery or attempted delivery; (c) sent by certified or
registered mail, return receipt requested; or (d) sent by confirmed facsimile
transmission or electronic delivery with an original copy thereof transmitted to
the recipient by one of the means described in subsections (a) through (c) no
later than three (3) Business Days thereafter.  All notices shall be deemed
effective when actually delivered as documented in a delivery receipt; provided,
however, that if the notice was sent by overnight courier or mail as aforesaid
and is affirmatively refused or cannot be delivered during customary business
hours by reason of the absence of a signatory to acknowledge receipt, or by
reason of a change of address with respect to which the addressor did not have
either knowledge or written notice delivered in accordance with this paragraph,
then the first attempted delivery shall be deemed to constitute delivery.  Each
party shall be entitled to change its address for notices from time to time by
delivering to the other party notice thereof in the manner herein provided for
the delivery of notices.  All notices shall be sent to the addressee at its
address set forth following its name below:

To Purchaser:

The Embassy Group LLC

3 College Road

Suite 203

Airmont, New York 10952
Attention: David Willner

Telephone: 845-504-3151
Facsimile: 845-504-3151

Email: david@theembassygroupllc.com

 

with a copy to:

 

Morris Silberberg, Esq.

4553 Route 9 North

Howell, NJ 07731

Telephone: 732-367-9500

Facsimile: 732-367-9495

Email: msilberberg@sklawgroup.com

 

To Seller:

CCIP/3 Williamsburg Manor, LLC
c/o AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention:  Mark Reoch
Telephone:  303-691-4337
Facsimile:  303-300-3261
Email: mark.reoch@aimco.com


and:

c/o AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention:  Mr. Harry Alcock
Telephone:  303-691-4344
Facsimile:  303-300-3282
Email: harry.alcock@aimco.com

with copy to:

AIMCO
4582 South Ulster Street Parkway
Suite 1100
Denver, Colorado  80237
Attention: John Spiegleman, Esq., Senior Vice President
Telephone:  303-691-4303
Facsimile:  303-300-3260
Email: john.spiegleman@aimco.com

and a copy to:

Bryan Cave LLP
1290 Avenue of the Americas
New York, New York 10104
Attention:  Sandor A. Green, Esq.
Telephone: 212-541-2049
Facsimile:  212-541-1449
Email: sagreen@bryancave.com

Any notice required hereunder to be delivered to the Escrow Agent shall be
delivered in accordance with above provisions as follows:

First American Title Insurance Company of New York

633 Third Avenue,

New York, New York 10017

Attention: Linda J. Isaacson

Telephone: 212-850-0664

Facsimile: 212-331-1467

Email: lisaacson@firstam.com

 

Unless specifically required to be delivered to the Escrow Agent pursuant to the
terms of this Contract, no notice hereunder must be delivered to the Escrow
Agent in order to be effective so long as it is delivered to the other party in
accordance with the above provisions.


13.8     GOVERNING LAW AND VENUE.

  The laws of the State of North Carolina shall govern the validity,
construction, enforcement, and interpretation of this Contract, unless otherwise
specified herein except for the conflict of laws provisions thereof.  Subject to
Section 13.25, all claims, disputes and other matters in question arising out of
or relating to this Contract, or the breach thereof, shall be decided by
proceedings instituted and litigated in a court of competent jurisdiction in the
state in which the Property is situated, and the parties hereto expressly
consent to the venue and jurisdiction of such court.


13.9     ENTIRE AGREEMENT.

  This Contract embodies the entire Contract between the parties hereto
concerning the subject matter hereof and supersedes all prior conversations,
proposals, negotiations, understandings and contracts, whether written or oral.


13.10   AMENDMENTS.

  This Contract shall not be amended, altered, changed, modified, supplemented
or rescinded in any manner except by a written contract executed by all of the
parties; provided, however, that, (a) as provided in Section 2.3.5 above, the
signature of the Escrow Agent shall not be required as to any amendment of this
Contract other than an amendment of Section 2.3, and (b) as provided in
Section 9.3 above, the signature of the Broker shall not be required as to any
amendment of this Contract.


13.11   SEVERABILITY.

  In the event that any part of this Contract shall be held to be invalid or
unenforceable by a court of competent jurisdiction, such provision shall be
reformed, and enforced to the maximum extent permitted by law.  If such
provision cannot be reformed, it shall be severed from this Contract and the
remaining portions of this Contract shall be valid and enforceable.


13.12   MULTIPLE COUNTERPARTS/FACSIMILE SIGNATURES.

  This Contract may be executed in a number of identical counterparts.  This
Contract may be executed by facsimile signatures or electronic delivery of
signatures which shall be binding on the parties hereto, with original
signatures to be delivered as soon as reasonably practical thereafter.


13.13   CONSTRUCTION.

  No provision of this Contract shall be construed in favor of, or against, any
particular party by reason of any presumption with respect to the drafting of
this Contract; both parties, being represented by counsel, having fully
participated in the negotiation of this instrument.


13.14   CONFIDENTIALITY.

  Purchaser shall not disclose the terms and conditions contained in this
Contract and shall keep the same confidential, provided that Purchaser may
disclose the terms and conditions of this Contract (a) as required by law, (b)
to consummate the terms of this Contract, or any financing relating thereto, or
(c) to Purchaser’s or Seller’s lenders, attorneys, investors, consultants and
accountants.  Any information obtained by Purchaser in the course of its
inspection of the Property, and any Materials provided by Seller to Purchaser
hereunder, other than such matters that are available from records open to the
public, are confidential and Purchaser shall be prohibited from making such
information public to any other person or entity other than its agents and legal
representatives, without Seller’s prior written authorization, which may be
granted or denied in Seller’s sole discretion.  In addition, Purchaser shall use
its reasonable efforts to prevent its Consultants from divulging any such
confidential information to any unrelated third parties except as reasonably
necessary to third parties engaged by Purchaser for the limited purpose of
analyzing and investigating such information for the purpose of consummating the
transaction contemplated by this Contract.  Unless and until the Closing occurs,
Purchaser shall not market the Property (or any portion thereof) to any
prospective purchaser or lessee without the prior written consent of Seller,
which consent may be withheld in Seller’s sole discretion.  Notwithstanding the
provisions of Section 13.9, Purchaser agrees that the covenants, restrictions
and agreements of Purchaser contained in any confidentiality agreement executed
by Purchaser prior to the Effective Date shall survive the execution of this
Contract and shall not be superseded hereby.


13.15   TIME OF THE ESSENCE.

  It is expressly agreed by the parties hereto that time is of the essence with
respect to this Contract.


13.16   WAIVER.

  No delay or omission to exercise any right or power accruing upon any default,
omission, or failure of performance hereunder shall impair any right or power or
shall be construed to be a waiver thereof, but any such right and power may be
exercised from time to time and as often as may be deemed expedient.  No waiver,
amendment, release, or modification of this Contract shall be established by
conduct, custom, or course of dealing and all waivers must be in writing and
signed by the waiving party.


13.17   ATTORNEYS FEES.

  In the event either party hereto commences litigation or arbitration against
the other to enforce its rights hereunder, the substantially prevailing party in
such litigation shall be entitled to recover from the other party its reasonable
attorneys’ fees and expenses incidental to such litigation and arbitration,
including the cost of in-house counsel and any appeals.


13.18   TIME PERIODS.

  Should the last day of a time period fall on a weekend or legal holiday, the
next Business Day thereafter shall be considered the end of the time period.


13.19   INTENTIONALLY OMITTED.


13.20   NO PERSONAL LIABILITY OF OFFICERS, TRUSTEES OR DIRECTORS OF SELLER’S
PARTNERS.

  Purchaser acknowledges that this Contract is entered into by Seller which is a
Delaware limited liability company, and Purchaser agrees that none of Seller’s
Indemnified Parties shall have any personal liability under this Contract or any
document executed in connection with the transactions contemplated by this
Contract.


13.21   NO EXCLUSIVE NEGOTIATIONS.

  Seller shall have the right, at all times prior to the expiration of the
Feasibility Period, to solicit backup offers and enter into discussions,
negotiations, or any other communications concerning or related to the sale of
the Property with any third-party; provided, however, that such communications
are subject to the terms of this Contract, and that Seller shall not enter into
any binding contract with a third-party for the sale of the Property unless such
contract is contingent on the termination of this Contract without the Property
having been conveyed to Purchaser.


13.22   ADA DISCLOSURE.

  Purchaser acknowledges that the Property may be subject to the federal
Americans With Disabilities Act (the “ ADA”) and the federal Fair Housing Act
(the “FHA”).  The ADA requires, among other matters, that tenants and/or owners
of “public accommodations” remove barriers in order to make the Property
accessible to disabled persons and provide auxiliary aids and services for
hearing, vision or speech impaired persons.  Seller makes no warranty,
representation or guarantee of any type or kind with respect to the Property’s
compliance with the ADA or the FHA (or any similar state or local law), and
Seller expressly disclaims any such representation.


13.23   NO RECORDING.

  Purchaser shall not cause or allow this Contract or any contract or other
document related hereto, nor any memorandum or other evidence hereof, to be
recorded or become a public record without Seller’s prior written consent, which
consent may be withheld at Seller’s sole discretion.  If the Purchaser records
this Contract or any other memorandum or evidence thereof, Purchaser shall be in
default of its obligations under this Contract.  Purchaser hereby appoints the
Seller as Purchaser’s attorney-in-fact to prepare and record any documents
necessary to effect the nullification and release of the Contract or other
memorandum or evidence thereof from the public records.  This appointment shall
be coupled with an interest and irrevocable.


13.24   RELATIONSHIP OF PARTIES.

  Purchaser and Seller acknowledge and agree that the relationship established
between the parties pursuant to this Contract is only that of a seller and a
purchaser of property.  Neither Purchaser nor Seller is, nor shall either hold
itself out to be, the agent, employee, joint venturer or partner of the other
party.


13.25   DISPUTE RESOLUTION.

  Any controversy, dispute, or claim of any nature arising out of, in connection
with, or in relation to the interpretation, performance, enforcement or breach
of this Contract (and any closing document executed in connection herewith),
including any claim based on contract, tort or statute, shall be resolved at the
written request of any party to this Contract by binding arbitration.  The
arbitration shall be administered in accordance with the then current Commercial
Arbitration Rules of the American Arbitration Association.  Any matter to be
settled by arbitration shall be submitted to the American Arbitration
Association in the state in which the Property is located.  The parties shall
attempt to designate one arbitrator from the American Arbitration Association. 
If they are unable to do so within thirty (30) calendar days after written
demand therefor, then the American Arbitration Association shall designate an
arbitrator.  The arbitration shall be final and binding, and enforceable in any
court of competent jurisdiction.  The arbitrator shall award attorneys’ fees
(including those of in-house counsel) and costs to the prevailing party and
charge the cost of arbitration to the party which is not the prevailing party. 
Notwithstanding anything herein to the contrary, this Section 13.25 shall not
prevent Purchaser or Seller from seeking and obtaining equitable relief on a
temporary or permanent basis, including, without limitation, a temporary
restraining order, a preliminary or permanent injunction or similar equitable
relief, from a court of competent jurisdiction located in the state in which the
Property is located (to which all parties hereto consent to venue and
jurisdiction) by instituting a legal action or other court proceeding in order
to protect or enforce the rights of such party under this Contract or to prevent
irreparable harm and injury.  The court’s jurisdiction over any such equitable
matter, however, shall be expressly limited only to the temporary, preliminary,
or permanent equitable relief sought; all other claims initiated under this
Contract between the parties hereto shall be determined through final and
binding arbitration in accordance with this Section 13.25.


13.26   AIMCO MARKS.

  Purchaser agrees that Seller, the Property Manager or AIMCO, or their
respective affiliates, are the sole owners of all right, title and interest in
and to the AIMCO Marks (or have the right to use such AIMCO Marks pursuant to
license agreements with third parties) and that no right, title or interest in
or to the AIMCO Marks is granted, transferred, assigned or conveyed as a result
of this Contract.  Purchaser further agrees that Purchaser will not use the
AIMCO Marks for any purpose.


13.27   NON-SOLICITATION OF EMPLOYEES.

  Purchaser acknowledges and agrees that, without the express written consent of
Seller, neither Purchaser nor any of Purchaser’s employees, affiliates or agents
shall solicit any of Seller’s employees or any employees located at the Property
(or any of Seller’s affiliates’ employees located at any property owned by such
affiliates) for potential employment.


13.28   SURVIVAL.

  Except for (a) all of the provisions of this Article XIII (other than
Section 13.21), and (b) any provision of this Contract which expressly states
that it shall so survive, and (c) any payment obligation of Purchaser under this
Contract (the foregoing (a), (b) and (c) referred to herein as the “ Survival
Provisions”), none of the terms and provisions of this Contract shall survive
the termination of this Contract, and, if the Contract is not so terminated, all
of the terms and provisions of this Contract (other than the Survival
Provisions) shall be merged into the Closing documents and shall not survive
Closing.


13.29   MULTIPLE PURCHASERS.

  As used in this Contract, the term “ Purchaser” means all entities acquiring
any interest in the Property at the Closing, including, without limitation, any
assignee(s) of the original Purchaser pursuant to Section 13.3 of this
Contract.  In the event that “Purchaser” has any obligations or makes any
covenants, representations or warranties under this Contract, the same shall be
made jointly and severally by all entities being a Purchaser hereunder.


ARTICLE XIV
LEAD–BASED PAINT DISCLOSURE


14.1     DISCLOSURE.

  Seller and Purchaser hereby acknowledge delivery of the Lead Based Paint
Disclosure attached as Exhibit H hereto.  The provisions of this Section 14.1
shall survive the Closing and delivery of the Deed to Purchaser.


14.2     CONSENT AGREEMENT.

  Testing (the “ Testing”) has been performed at the Property with respect to
lead-based paint.  TRC performed the Testing and reported its findings in the
Lead-Based Paint Free Report dated November 20, 2008, a copy of which has been
provided to Purchaser (the “ Report”).  The Report certifies the Property as
lead-based paint free.  By execution hereof, Purchaser acknowledges receipt of a
copy of the Report, the Lead-Based Paint Disclosure Statement attached hereto as
Exhibit H, and acknowledges receipt of that certain Consent Agreement (the
“Consent Agreement”) by and among the United States Environmental Protection
Agency (executed December 19, 2001), the United States Department of Housing and
Urban Development (executed January 2, 2002), and AIMCO (executed December 18,
2001).  Because the Property has been certified as lead based paint free, Seller
is not required under the Consent Agreement to remediate or abate any lead-based
paint condition at the Property prior to the Closing.  Purchaser acknowledges
and agrees that (1) after Closing, Purchaser and the Property shall be subject
to the Consent Agreement and the provisions contained herein related thereto and
(2) that Purchaser shall not be deemed to be a third party beneficiary to the
Consent Agreement.  The provisions of this Section 14.2 shall survive the
Closing and delivery of the Deed to Purchaser.

[Remainder of Page Intentionally Left Blank]

NOW, THEREFORE, the parties hereto have executed this Contract as of the date
first set forth above.

Seller:

CCIP/3 WILLIAMSBURG MANOR, LLC,
a Delaware limited liability company

By:    CONSOLIDATED CAPITAL INSTITUTIONAL PROPERTIES/3, L.P.,
a Delaware limited partnership,
its member

By:             CONCAP EQUITIES, INC.,
a Delaware corporation,
its general partner

By:  /s/John Spiegleman
         Name:  John Spiegleman
         Title:  Senior Vice President



Purchaser:

THE EMBASSY GROUP LLC,

a New York limited liability company

By:  /s/David Willner

         Name:  David Willner

         Title:  Managing Partner